  Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 1 of 70. PageID #: 10731
                                EXHIBIT A


                              ASSET PURCHASE AGREEMENT



        This ASSET PURCHASE AGREEMENT (this "Agreement") is made and entered into as
of July 23, 2019 ("Effective Date"), by and between Westcliff Management Group, a California
corporation, d/b/a Westcliff University ("Buyer"), and Dream Center Argosy University of
California, LLC, a California limited liability company, by and through Mark E. Dottore,
Receiver (hereinafter referred to "Seller" or “Argosy”), appointed by the United States District
Court for the Northern District of Ohio, Eastern Division (the "Court"). Buyer and Seller may be
referred to in this Agreement individually as a "Party" and collectively, as the "Parties."

                                           RECITALS:

        A.    Seller operates a law school under the name Western State College of Law at
Argosy University, located at 1 Banting Drive, Irvine, CA 92618 (“Premises”) (OPE ID 021799-
37) (the "School").

       B.     Pursuant to that certain Order Appointing Receiver (the "Appointment Order")
entered on January 18, 2019, by the Court in Case No. 1:19-cv-145, Mark E. Dottore
("Receiver") was appointed receiver of Seller and its direct subsidiaries.

       C.     The indirect owner of all of the interests in Argosy is The Dream Center
Foundation, A California Nonprofit Corporation, a California nonprofit public benefit
corporation described in Section 501(c)(3) of the Internal Revenue Code.

       D.       Buyer desires to purchase from Seller, and Seller desires to sell to Buyer,
substantially all of the assets relating to the School, on the terms and conditions set forth in this
Agreement (the "Transaction").

       In consideration for the representations and mutual covenants and agreements set forth in
this Agreement, and for other good and valuable consideration, the receipt and sufficiency of
which are acknowledged, the Parties agree as follows:

                                          ARTICLE I
                                         DEFINITIONS

      The terms set forth in this ARTICLE I have the following meanings when used in this
Agreement:

          "ABA" means the American Bar Association.

        "Actions" or "Proceedings" means any claim, action, cause of action, suit, demand,
inquiry, proceeding, audit, hearing, subpoena, investigation, charge, notice of violation, citation,
summons, litigation or suit (of any nature, whether civil, criminal, administrative, regulatory,
judicial or investigative, whether formal or informal, whether public or private, whether at law or
in equity) commenced, brought, conducted or heard by or before, or otherwise involving, any



DM1\9558039.21
  Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 2 of 70. PageID #: 10732



Governmental Authority or Educational Agency, or any other arbitration, mediation or similar
proceeding.

        "Affiliate" means, with respect to any Person, any other Person who directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under common control with,
such Person. The term "control," including the terms "controlled by" and "under common
control with," means the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the ownership of at least
fifty percent (50%) of the voting securities, by contract or otherwise, including the ability to elect
a majority of the members of the governing board of such Person.

       "Applicable Law" means any law, statute, regulation, rule, ordinance, order, judgment,
decision, or decree by any Governmental Authority applicable to Seller, Buyer, Argosy, the
Purchased Assets or the School.

        "Argosy Curriculum” means all data on the Brightspace learning environment platform
which is owned or licensed by Seller other than the School Curriculum and used in any
educational programs (including all concentrations or subfields of study within each program) of
Seller other than for the School, including all such data used in connection with the education
programs set forth on Schedule II attached hereto.

      "Assumed Contracts" means all enrollment agreements and those contracts listed on
Schedule I attached hereto.

         "Assumed Liabilities" means all liabilities of the School arising or to be performed after
the Closing under the Assumed Contracts (but not related to matters, facts, circumstances or
liabilities existing at, prior to or as a consequence of (i) Closing or (ii) the Teach-out
Commencement Period).

        "Bill of Sale" means that bill of sale and assignment to be executed by Seller and Buyer,
in the form attached as Exhibit A.

          "BPPE" means the California Bureau for Private Postsecondary Education.

        "Business Records" means all books, records, systems and documents of Seller relating
solely to the Purchased Assets, Assumed Liabilities or the operation of the School prior the
Closing, including all financial and accounting records, human resources, student and tuition
records, agreements, lists (including current student and prospective student lists), electronic
systems and related information.

          "Closing" has the meaning given that term in Section 6.1 of this Agreement.

          "Code" means the Internal Revenue Code of 1986, as amended.

       "Confidential Information" means any information concerning the School that is not
already generally available to the public.

          "DEAC" means Distance Education Accrediting Commission.

                                                  2
DM1\9558039.21
  Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 3 of 70. PageID #: 10733



       "Educational Agency" means any entity or organization, whether governmental,
government chartered, private, or quasi-private, that engages in granting or withholding
Educational Approvals for, or administers Student Financial Assistance to or for students of, or
otherwise regulates private post-secondary schools in accordance with standards relating to the
performance, operation, financial condition, or academic standards of such schools, including,
without limitation, BPPE, WSCUC, ABA, DEAC, the USDE, SEVP and any student loan
guaranty agency.

        "Educational Approval" means any license, permit, authorization, program participation
agreement, certification, accreditation, or similar approval issued or required to be issued by an
Educational Agency to the School subject to the oversight of such Educational Agency,
including any such approval (a) for the School to operate and offer its educational programs in
all jurisdictions in which it operates, including all jurisdictions where it offers educational
programs online or through other distance education delivery methods, (b) for the School to
participate in any program of Student Financial Assistance, and (c) for graduates of the School to
be eligible to obtain certification or licensure, or take any examinations to obtain such
certification or licensure, for any program for which the School has represented to students or
prospective students that such program will enable students to obtain such certification or
licensure, but excluding any license, permit, authorization, certification or similar approval
issued to the School or any employee of the School on an individual basis.

       "Educational Consent" means any approval, authorization or consent by any Educational
Agency, or any notification to be made by the parties to an Educational Agency, with regard to
the Transaction, whether pre-Closing or post-Closing, which is necessary under Applicable Law
in order to obtain an Educational Approval or to maintain or continue any Educational Approval
presently held by the School or Buyer, as set forth in Exhibit D.

        "Educational Law" means any applicable federal, state, municipal, foreign or other law,
regulation, order or accrediting body standard, policy or procedure, including without limitation
the provisions of Title IV and any regulations implementing or relating thereto, issued or
administered by, or related to, any Educational Agency or any program of Student Financial
Assistance.

          "Excluded Assets" means:

                 (1)   all bank accounts of Seller or the School;

                (2)     all rights to receive mail and other communications addressed to Seller
relating to any of the Excluded Assets or Excluded Liabilities;

                 (3)   all company records of Seller, including minute books and Organizational
Documents;

                 (4)   all personnel and other records Argosy is required by Applicable Law to
retain;

               (5)     all contracts and agreements, whether written or oral, to which Seller is a
party other than the Assumed Contracts;

                                                 3
DM1\9558039.21
  Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 4 of 70. PageID #: 10734



                 (6)     any capital stock or other equity or ownership interests of any Person held
by Argosy;

                 (7)     the School’s OPE ID 021799-37; and

              (8)    any assets of Seller not used or held for use by the School, other than a
copy of the Argosy Curriculum.

          "Excluded Liabilities" has the meaning given that term in Section 2.2.

        "Governmental Authority" shall mean any Educational Agency or any federal, state or
local government or any court, administrative agency or commission, tribunal, arbitrator,
authority, official, or agency, domestic or foreign.

      "HEA" means the Higher Education Act of 1965, as amended, and the regulations
promulgated under it.

        "Intellectual Property" means all (i) trademarks, service marks, trade dress, trade names,
school names (past and present), brands, slogans, logos, Internet domain names, websites, social
media accounts, corporate names, translations, adaptations, derivations, and combinations of the
above, and all applications, registrations, and renewals in connection therewith, together with all
of the goodwill associated with the foregoing, (ii) copyrights and works of authorship (whether
or not copyrightable), and moral rights, and all applications, registrations, and renewals, (iii)
computer software (including source code and object code, data, databases and documentation
thereof), (iv) trade secrets and other confidential or proprietary information, know-how,
processes, methods and techniques, research and development information, industry analyses,
drawings, specifications, designs, plans, proposals, industrial models, technical data, financial
and accounting data, business and marketing plans and customer and supplier lists and related
information, and (v) copies and tangible embodiments of any of the above, in whatever form or
medium, including, but not limited to, such Intellectual Property set forth on Schedule III
attached hereto.

       "Intellectual Property Assignment and Assumption Agreement" means that intellectual
property assignment and assumption agreement to be executed by Buyer and Seller, in the form
attached as Exhibit B.

        "IT Assets" means software, systems, servers, computers, hardware, firmware,
middleware, networks, data communications lines, routers, hubs, switches and all other
information technology equipment, and all associated documentation owned by Seller and
located solely at the School, other than any such devises, hardware, technology, communications
systems, network infrastructure and/or computer software that are located, maintained on or part
of the Shared IT Platform.

        "Knowledge of Seller" means the knowledge of Receiver, Allen Easley and Stacy Hang
after reasonable inquiry and diligence with respect to the matters in question.




                                                  4
DM1\9558039.21
  Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 5 of 70. PageID #: 10735



         "Liability" means any liability (whether known or unknown, asserted or unasserted,
absolute or contingent, accrued or unaccrued, and whether due, or to become due), including any
liability for Taxes.

       "License" means any permit, license, contract, agreement, Educational Approval,
authorization or other obligation issued by any Governmental Authority related to the School to
which Argosy is a party or by which Argosy, the School or the Purchased Assets are bound.

          "Lien" has the meaning given that term in Section 3.3 of this Agreement.

        "Material Adverse Effect" means a material adverse effect on (i) the School or Purchased
Assets, or (ii) the ability of Seller to consummate the Transaction or to perform its material
obligations under this Agreement.

       "Ordinary Course of Business" means the ordinary course of the operation of the School
consistent with past custom and practice.

        "Organizational Documents" means any charter, certificate of formation, articles of
organization, articles of incorporation, certificate of incorporation, declaration of partnership,
articles of association, code of regulations, bylaws, operating agreement, limited liability
company agreement, partnership agreement or similar formation or governing documents and
instruments.

       "Person" means an individual, corporation, limited liability company, partnership, trust,
unincorporated association or any other entity or organization.

       "Post-Closing Educational Consents" means those Educational Consents that, pursuant to
applicable Educational Law, must be effectuated or obtained after the Closing, as identified as
Post-Closing Educational Consents on Exhibit D.

       "Pre-Closing Educational Consents" means those Educational Consents that, pursuant to
applicable Educational Law, must be effectuated or obtained prior to the Closing, as identified as
Pre-Closing Educational Consents on Exhibit D.

        "Purchased Assets" means (i) all right, title and interest in all tangible and intangible
assets, other than Excluded Assets, of Argosy used or held solely for use by the School,
including, without limitation, inventory, supplies, equipment, tangible personal property, fixed
assets, Business Records (excluding Excluded Assets), School Curriculum, work-product,
Assumed Contracts, fixtures, leasehold improvements, equipment, prepaid expenses, licenses,
advertising material, insurance proceeds, permits, Licenses, goodwill, the use of all names under
which Argosy does or has done business related to the School, IT Assets, all Argosy's
Intellectual Property used or held for use by the School wherever located and existing as of
Closing, and (ii) a copy of the Argosy Curriculum.

        "Real Property" means all parcels and tracts of land, together with all buildings,
structures, fixtures and improvements located thereon (including those under construction), and
all privileges, rights, easements, hereditaments and appurtenances belonging to or for the benefit
of such land, including all easements appurtenant to and for the benefit of such land, and all

                                                  5
DM1\9558039.21
  Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 6 of 70. PageID #: 10736



rights existing in and to any streets, alleys, passages and other rights-of-way included thereon or
adjacent thereto (before or after vacation thereof) and vaults beneath any such streets.

        "Sale Order" means the final, non-appealable order, substantially in the form attached
hereto as Exhibit C, from the Court (i) authorizing Seller to sell, and confirming the sale of, the
Purchased Assets to Buyer, free and clear of all Liens and Liabilities other than Assumed
Liabilities, on the terms and conditions of this Agreement (as may from time to time be amended
as provided herein), (b) confirming that the agreements entered into in November 2015 between
Education Management Corporation and 39 state attorneys general and the District of Columbia
do not apply to the School or the Purchased Assets following Closing, (c) deeming Buyer to have
purchased the Purchased Assets in good faith, (d) authorizing and directing Seller to execute,
upon request by Buyer in good faith, one or more assignments in form, substance, and number
reasonably acceptable to Seller and Buyer, evidencing the conveyance of the Purchased Assets to
Buyer, and (e) including a specific injunction prohibiting all creditors of Seller from asserting
against Buyer any claims arising from debts owed by Seller, including successor liability claims,
and that all such obligations shall remain Seller's liability.

        "School Curriculum” means all curricula owned or licensed by Seller and used or held for
use in any educational programs of the School, including, but not limited to, the Juris Doctor and
Master of Law in Compliance, in the form of computer programs or software, slide shows, texts,
films, web site content, audio, videos or any other form or media, including the following items:
(1) course objectives, (2) lesson plans, (3) exams, (4) class materials (including any interactive or
computer-aided materials), (5) faculty notes, (6) course handouts, (7) diagrams, (8) syllabi, (9)
sample externship and placement materials, (10) clinical checklists, (11) course and faculty
evaluation materials, (12) policy and procedure manuals, and (13) other related materials. The
School Curriculum includes all copyrights, copyright applications, copyright registrations and
trade secrets to the extent incorporated in the above-listed items and to the extent owned or
licensed by Argosy and used in any educational programs of the School, including, but not
limited to, the Juris Doctor and Master of Law in Compliance.

      "SEVP" means the U.S. Department of Homeland Security, Student Exchange Visitor
Program.

       "Shared IT Platform" means any technology whether it be hardware, software or
otherwise owned by Dream Center Education Holdings, LLC ("DCEH") and currently subleased
to Studio Enterprise Manager, LLC ("Studio") pursuant to a sublease agreement approved by the
Court, which stores and maintains data, including, without limitation student and financial data,
relevant to and for operation of various universities, including the School.

        "Straddle Period" means a Tax period starting prior to the Closing Date and ending on or
after the Closing Date.

       "Student Financial Assistance" means any form of financial assistance, grants or loans
provided to any student pursuant to (i) the Title IV Programs and any other program authorized
by the HEA and administered by the USDE, (ii) any educational assistance program for military
servicemembers and families administered by the U.S. Department of Defense and the military
service branches thereof, (iii) any educational assistance program for veterans administered by


                                                 6
DM1\9558039.21
  Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 7 of 70. PageID #: 10737



the U.S. Department of Veterans Affairs and the designated state approving agencies for the
supervision of such programs, and (iv) any state-sponsored postsecondary grant or loan program.

        "Tax Return" means any return, declaration, report, claim for refund, or information
return or statement relating to Taxes, including any schedule or attachment, and including any
amendment thereof, filed with or submitted to, or required to be filed with or submitted to, any
Governmental Authority in connection with the determination, assessment, collection or payment
of any Taxes.

         "Tax" or "Taxes" means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium, windfall profits,
environmental customs, duties, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, sales, use, capital gain, transfer,
registration, transportation, value added, alternative or add-on minimum, estimated, or other tax
of any kind whatsoever, including any interest, penalty, or addition to the Tax, whether disputed
or not and including any obligations to indemnify or otherwise assume or succeed to the Tax
liability of any other Person.

        "Teach-Out Agreement" means that certain Agreement for Educational Services signed
on June 6, 2019, by and between Buyer and Seller, pursuant to which Buyer agreed to teach-out
the current students of the School so that currently-enrolled students of the School would be able
to complete their programs of study in accordance with policies respecting good academic
standing and satisfactory academic progress as set forth more fully therein.

       “Teach-Out Commencement Period” means that period commencing on the “Effective
Date” as such term is defined in the Teach-Out Agreement and ending at Closing.

       "Title IV Program" means any program of student financial assistance administered
pursuant to Chapter 28, Subchapter IV of the HEA, and any amendments or successor statutes to
it.

          "Transition Services Agreement" has the meaning set forth in Section 5.11.

          "USDE" means the United States Department of Education.

       "USDE Letter of Credit" means a letter of credit in favor of the USDE to establish the
School’s financial responsibility under or satisfy the requirements of 34 C.F.R. Section 668
Subparts B or L, or for any other reason, whether posted by Argosy or Buyer.

       "USDE Pre-Acquisition Review Notice" means the written notice from the USDE
following the USDE’s full review of pre-acquisition review application regarding the
Transaction, which (i) shall indicate that the USDE is not aware of any material adverse
conditions that might preclude final approval of the Transaction; (ii) shall not indicate any
material impediment to the uninterrupted continuation of Title IV Program funds for the School
under Buyer’s institutional accreditation; and (iii) indicate that, following the Closing, the USDE
will add the School to Buyer’s PPA and OPE ID upon terms that shall not be materially adverse
to Buyer; provided, however, that the following shall be deemed to be materially adverse to
Buyer or a material impediment: (a) any requirement for the posting a USDE Letter of Credit by

                                                 7
DM1\9558039.21
  Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 8 of 70. PageID #: 10738



the School or Buyer, (b) restrictions on the School’s ability to add new educational programs or
locations, (c) restrictions or caps on enrollments at the School, (d) imposition on or assumption
by Buyer of any trailing Title IV Liabilities of the School, (e) imposition on or assumption by
Buyer or the School of any Liabilities for closed school discharges granted to students of the
School, or (f) imposition on or assumption by Buyer or the School of any Liabilities for group or
individual borrower defense claims.

          "WSCUC" means the WASC Senior College and University Commission.

                                ARTICLE II
        PURCHASE AND SALE OF ASSETS AND ASSUMPTION OF LIABILITIES.

        2.1     Purchase and Sale. Subject to the terms and conditions of this Agreement, at the
Closing, Seller shall sell and deliver to Buyer, and Buyer shall purchase from Seller, free and
clear of all Liens, the Purchased Assets, in exchange for the Purchase Price.

        2.2     Liabilities. Except for the Assumed Liabilities, Buyer shall not assume, and shall
have no liability for, any Liabilities, obligations or commitments of Seller, Argosy or the School
of any kind, character or description, whether accrued, absolute, contingent or otherwise, it being
understood that Buyer is expressly disclaiming any express or implied assumption of any
Liabilities other than the Assumed Liabilities (collectively, the "Excluded Liabilities"), each of
which shall be retained and timely discharged by Seller pursuant to the Sale Order. Regardless
of whether any other Liabilities of Seller, Argosy or the School may be disclosed to Buyer or
whether Buyer may have actual knowledge of the same, Buyer shall not assume, or in any way
be liable or responsible for the Excluded Liabilities.

        2.3    Purchase Price. As consideration for the sale of the Purchased Assets, Buyer shall
pay to Seller a purchase price of One Dollars ($1.00) (the "Purchase Price"), payable in cash by
wire transfer or other immediately available funds at Closing.

                                     ARTICLE III
                              REPRESENTATIONS OF SELLER

       In order to induce Buyer to enter into this Agreement, Seller represents and warrants as
follows:

          3.1    Existence and Good Standing of Argosy.

                   (a)    Argosy is a limited liability company validly existing and in good
   standing under the laws of the State of California and is qualified to conduct business in each
   jurisdiction where the properties owned, leased or operated, or the business conducted by it
   require qualification.

                   (b)     Argosy has full power and authority to conduct its business as it is now
   being conducted, to own or use the properties and assets that it purports to own or use, and to
   perform all its obligations under the contracts to which it is party.



                                                8
DM1\9558039.21
  Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 9 of 70. PageID #: 10739



        3.2   Authorization and Binding Obligation. Pursuant to the Appointment Order, Seller
has full power and authority to execute and deliver this Agreement and each other agreement,
document, instrument and/or certificate contemplated by this Agreement to be executed or
delivered by Seller and to consummate the Transaction and perform his obligations hereunder
and thereunder, subject to the entry of the Sale Order.

        3.3     Title to Purchased Assets. Seller has good and marketable title to, or a valid
leasehold interest in, all of the Purchased Assets, and subject to the entry of the Sale Order,
Seller can deliver good and marketable title to, or a valid leasehold interest in, all of the
Purchased Assets, free and clear of all encumbrances, liens, claims, charges, mortgages, pledges
or security interests of any kind or nature (collectively, "Liens"). Pursuant to the entry of the
Sale Order, none of the Purchased Assets are, nor shall be, subject to Liens. The Purchased
Assets shall be conveyed to the Buyer free and clear of Liens. The Purchased Assets constitute
all properties and assets necessary to operate the School as currently operated.

       3.4       Real Property. Seller does not own any Real Property used by or held for use by
the School.

        3.5    Broker's or Finder's Fees. No Person retained by Seller or Argosy is or will be
entitled to any broker's or finder's fee or any similar commission or fee in connection with the
Transaction.

       3.6     Argosy Curriculum. All of the Argosy Curriculum is located on the Brightspace
learning environment platform.

       3.7     Disclosure. No representation or warranty made by Seller in this Agreement
contains any untrue statements of a material fact or omits to state a fact necessary to make the
statements of fact contained herein not misleading.

                                       ARTICLE IV
                                REPRESENTATIONS OF BUYER

          Buyer represents and warrants to Seller as follows:

        4.1    Existence and Good Standing of Buyer. Buyer is a corporation validly existing
and in good standing under the laws of the State of California and has all requisite organizational
power and authority to own, lease and operate its properties and to carry on its business as now
being conducted.

        4.2     Authorization and Binding Obligation. Buyer has full corporate power and
authority to execute and deliver this Agreement and each other agreement, document, instrument
and/or certificate contemplated by this Agreement to be executed or delivered by Buyer and to
consummate the Transaction and perform its obligations hereunder and thereunder.

      4.3   AS IS, WHERE IS. EXCEPT AS SPECIFICALLY SET FORTH HEREIN, ALL
PURCHASED ASSETS ARE BEING CONVEYED HEREUNDER ON AN "AS IS, WHERE
IS" BASIS AND SELLER MAKES NO WARRANTIES OR REPRESENTATIONS, EXPRESS
OR IMPLIED, WITH RESPECT TO THE PURCHASED ASSETS, INCLUDING

                                                  9
DM1\9558039.21
 Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 10 of 70. PageID #: 10740



WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE. ALL OF SUCH EXPRESS AND IMPLIED WARRANTIES AND
REPRESENTATIONS, EXCEPT THOSE STATED HEREIN, ARE HEREBY EXCLUDED.
THE PROVISIONS OF THIS SUBSECTION SHALL SURVIVE THE CLOSING OR ANY
TERMINATION HEREOF.

                                          ARTICLE V
                                         COVENANTS

        5.1     Conduct of the School. From the Effective Date through and including the Teach-
Out Commencement Period, Seller shall not, without the prior written consent of Buyer, which
consent shall not be unreasonably withheld, conditioned or delayed, engage in any practice, take
any action, or enter into any transaction with respect to the School outside the Ordinary Course
of Business other than such actions taken in furtherance of the Transaction. Until Closing, Seller
and Buyer will use reasonable best efforts to take all action and do all things necessary in order
to consummate and make effective the Transaction contemplated by this Agreement, including,
without limitation, compliance with and observance of the terms and conditions set forth in this
ARTICLE V. Without limiting the generality of the foregoing, Seller shall not sell, lease, assign,
transfer or otherwise dispose of any Purchased Asset, mortgage, pledge or impose any Lien upon
any Purchased Asset or enter into, modify or terminate any Assumed Contract.

        5.2    Full Access. From the Effective Date through and including the Teach-out
Commencement Period, Seller will permit representatives of Buyer (including legal counsel and
accountants) to have full access at all reasonable times, and in a manner so as not to interfere
with the normal business operations of the School, to all premises, properties, personnel, books,
records (including tax records), contracts, and documents of or pertaining to the School, and
Seller shall cause Argosy and its Representatives to cooperate fully with requests from Buyer.
Further, no later than five (5) business days after entry of the Sale Order, Seller shall have
electronically copied and provided to Buyer, in a manner acceptable to Seller and Buyer, all
Business Records in the possession of the Receiver or on the Shared IT Platform including,
without limitation student and financial data set forth on the CampusVue, Banner, Lawson and
Kronos Software, relevant to the operation of the School. Prior to Closing, Buyer and Buyer’s
representatives shall hold all such Confidential Information in confidence and shall not disclose
any such Confidential Information to any third parties other than Governmental Authorities and
Educational Agencies without the express written consent of Seller, such consent not to be
unreasonably withheld. Should the Transaction not close, any and all Confidential Information
provided to Buyer in any format pursuant to this Agreement, whether set forth in this Section or
in any other part of this Agreement, shall be returned to Seller following the end of the term of
the Teach-Out Agreement; provided, however, that Buyer and its representatives may retain such
Confidential Information: (a) stored in standard archival or computer back-up systems or
retained pursuant to such Person’s normal document retention practices, for litigation and
regulatory purposes or to the extent required by law, and/or (b) pursuant to their professional
accounting, legal and compliance policies or bona fide document retention policy requirements.

        5.3   Exclusivity. From the Effective Date through and including the Closing, neither
Seller nor Argosy shall (i) solicit, initiate or encourage the submission of any proposal or offer
from, or enter into any agreement with, any Person relating to the acquisition of any equity

                                               10
DM1\9558039.21
 Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 11 of 70. PageID #: 10741



interests or other voting securities of, or any portion of the Purchased Assets (including any
acquisition structured as a merger, consolidation, or share exchange) or (ii) participate in any
discussions or negotiations regarding, furnish any information with respect to, assist or
participate in, or facilitate in any other manner any effort or attempt by any Person to do or seek
any of the above.

        5.4    Regulatory and Other Authorizations; Consents. Buyer with the cooperation of
Seller shall use commercially reasonable efforts to obtain the consents, Licenses, Educational
Approvals, Educational Consents and other consents necessary for the performance of their
obligations under this Agreement, including obtaining the consents, approvals, orders and
authorizations of, and registrations or filings with, any Governmental Authority, Educational
Agency or other Person, set forth on Exhibit D (the "Required Consents"), which, with regards to
Required Consents from any Educational Agency, are identified as Pre-Closing Educational
Consents and Post-Closing Educational Consents. Buyer with the cooperation of Seller shall use
commercially reasonable efforts to secure the termination of any waiting periods under any
Applicable Law and to obtain the approval of any Educational Agency or other Governmental
Authority for the consummation of the Transaction.

               Buyer shall be permitted to communicate and meet with any Educational Agency
or other Governmental Authority related to the School. Each of Buyer and Seller shall keep each
other informed of their written and oral communications with any Educational Agency or other
Governmental Authority as promptly as practicable, including providing copies of any written
communications delivered to or received from any Educational Agency or other Governmental
Authority and allowing the other Parties the opportunity to take part in any meeting or
substantive oral communication that is arranged or that otherwise arises with any Education
Agency to discuss any Required Consent.

               Seller shall cooperate with Buyer in its efforts to obtain the AG Waiver (as
defined in Section 6.2(k)).

        5.5    Further Assurances. To the extent not otherwise required by Section 5.4, each of
the Parties agrees to use commercially reasonable efforts to take, or cause to be taken, all action
and to do, or cause to be done, and to assist and cooperate with the other Parties in doing, all
things necessary, proper, or advisable to consummate the Transaction including, without
limitation the obtaining of all post-Closing waivers, consents, and approvals from any
Governmental Authority and the making of all post-Closing registrations and filings (including,
but not limited to, filings with any Governmental Authority) and the taking of all reasonable
steps to obtain any approval or waiver from, or to avoid any Action or Proceeding by, any
Governmental Authority.

        5.6     Confidentiality. From and after the Closing, Seller shall and shall cause its
employees, representatives, consultants, agents, or advisors (collectively, "Representatives") to
treat and hold as confidential all Confidential Information, refrain from using any Confidential
Information except in connection with this Agreement, and deliver promptly to Buyer or destroy,
at the request and option of Buyer, all tangible embodiments (and all copies) of any Confidential
Information which are in Seller’s possession.



                                                11
DM1\9558039.21
 Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 12 of 70. PageID #: 10742



        5.7    Name Change. On the Closing Date, or immediately thereafter, Seller shall
revoke any filing that Seller has made prior to the Closing with any Governmental Authority
relating to the use of the name "Western State College of Law" or any like names or
combinations of words likely to be confused with any of such names. Immediately following the
Closing Date, Seller shall, at its expense, prepare and file with the appropriate Governmental
Authority appropriate documents so as to effectuate the same and shall promptly deliver
evidence of such name changes or other filings to Buyer.

          5.8    Tax Matters.

                 (a)     All documentary, sales, use, transfer, stamp, registration or other Taxes
   and fees incurred or assessed in connection with the sale of the Purchased Assets as
   contemplated by this Agreement shall be timely paid by Seller when due and Seller shall, at
   its own expense, timely file all necessary Tax Returns with respect to such Taxes.

                   (b)    Each Party shall be responsible for filing their respective Tax Returns
   relating to the Purchased Assets and the School for the Straddle Period.

                 (c)    Seller shall be responsible and liable for the payment of all filing and
   recording fees and transfer and sales taxes associated with the sale and purchase of the
   Purchased Assets described in this Agreement.

          5.9    Employee Matters.

                  (a)   Seller shall pay those employees identified and set forth on Schedule 5.9
   for the period July 1, 2019 though and including July 18, 2019, including the portion of all
   benefits which has been accrued on behalf of such employees (or is attributable to any
   unreimbursed reasonable business expenses properly incurred by those employees) as of July
   18, 2019, and Buyer shall assume no liability for them.

                 (b) On or prior to the Effective Date, Seller shall also notify these
   employees that their employment is terminated effective July 18, 2019. Seller shall notify all
   other employees set forth on Schedule 5.9, which are employees that Buyer desires to hire on
   August 1, 2019, that their employment will Seller will terminate on July 31, 2019. Seller
   agrees to make no representations to its employees regarding the prospect of employment with
   Buyer, as Buyer at all times reserves its right to make its own hiring decisions.

                   (c)   As contemplated by the USDE letter to Buyer dated June 25, 2019,
   Buyer acknowledges and agrees to transfer funds on July 23, 2019 and July 30, 2019 in
   amounts provided by Seller to Buyer at least two (2) business days prior to such funding
   dates, in the total amount not to exceed $192,344.68, to Minute Men HR for the account of
   Seller’s federal ID. This transfer is for the sole purpose of aiding Seller in meeting the
   Seller’s payroll obligations to the School employees who accept Buyer’s offer of employment
   (the “Teach-Out Payrolls”). Specifically, the Teach Out Payrolls include accrued wages by
   the School employees during the 31 days between July 1, 2019 and July 31, 2019, inclusive.
   No portion of this transfer shall be used toward Seller’s wage-payment or payroll obligations
   to employees who opt to not accept Buyer’s offer of employment. Seller agrees to cause such
   transferred funds to be used solely for the purpose of covering the Teach Out Payrolls,

                                               12
DM1\9558039.21
 Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 13 of 70. PageID #: 10743



   including but not limited to payroll taxes, etc. owed to Seller’s employees who accept Buyer’s
   offer of employment. The Parties acknowledge and agree that the transferred funds are not to
   be used in connection with any other obligations of the Seller.

                   (d) The parties acknowledge and agree that the transfer of funds referenced
   in this Section 5.9 in no way creates, or joins Buyer to, an employment relationship with any
   of Seller’s employees. Moreover, unless and until Buyer hires any School employee, and then
   only with respect to such employee(s), there is no employment relationship created between
   Buyer and any School employee.

                  (e)   Seller, in meeting its payroll obligations to School employees, remains
   solely responsible for compliance with all applicable state and federal laws with respect to
   such employees, including but not limited to, timely and legally compliant payment of payroll
   and the portion of all benefits which has been accrued on behalf of such employees (or is
   attributable to any unreimbursed reasonable business expenses properly incurred by those
   employees) prior to Closing, and Buyer shall assume no liability for them.

                   (f)    The parties further agree that Buyer shall be entitled to receive and
   retain all funds from the USDE pursuant to the USDE’s letter to Buyer dated June 25, 2019.

                  (g) With respect to tenured faculty, Seller shall follow the termination
   procedures based on “financial exigency” set forth in the Schools Faculty Handbook. No
   portion of the assets of any benefit plan, fund, program or arrangement, written or unwritten,
   sponsored or maintained by Seller or Argosy (and no amount attributable to any such benefit
   plan, fund, program or arrangement) shall be transferred to Buyer, and Buyer shall not be
   required to continue any such benefit plan, fund, program or arrangement.

          5.10   Notice of Certain Events.

                  (a)     From the date of this Agreement through and including the Teach-out
   Commencement Period, Seller shall give Buyer prompt written notice of the occurrence of
   any of the following: (i) a loss, taking, condemnation, damage or destruction of or to any of
   the Purchased Assets in its possession, custody, control or right of control involving in excess
   of Five Thousand Dollars ($5,000); or (ii) any material breach, default, claimed breach,
   claimed default or termination of any Assumed Contract. From the date of this Agreement
   through and including the Closing, Seller and Buyer shall promptly notify the other in writing
   upon becoming aware that it has breached, will breach or could reasonably be expected to
   breach its representations, warranties or covenants under this Agreement. No disclosure by
   the breaching party pursuant to this Section 5.10(a), however, shall be deemed to amend or
   supplement any Schedule or to prevent or cure any misrepresentation, breach of warranty or
   breach of covenant, unless non-breaching party shall otherwise agree in writing.

                   (b)     Seller and Buyer shall promptly notify the other in writing upon
   becoming aware of any order or decree or any complaint praying for an order or decree
   restraining, enjoining or challenging the consummation of this Agreement or the Transaction,
   or upon receiving any notice from any Governmental Authority or Educational Agency of its
   intention to institute an Action to restrain or enjoin the consummation of this Agreement or


                                                13
DM1\9558039.21
 Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 14 of 70. PageID #: 10744



   the Transaction. Seller and Buyer will each use commercially reasonable efforts to contest,
   defend and resolve any such Action or injunction so as to permit the prompt consummation of
   the Transaction.

        5.11 Transition Services. Buyer acknowledges that if shared IT services or any other
kind of transition services (collectively, the “Services”) previously provided by DCEH are
needed by Buyer, in its sole discretion, to be performed by Studio prior to or after Closing, Buyer
shall use commercially reasonable efforts to negotiate and enter into a transition services and
license agreement (the "Transition Services Agreement") with Studio for said Services. To the
extent that the Buyer does not require any Services from Studio, in Buyer’s sole discretion,
Buyer shall not be obligated in any way to negotiate or enter into a Transition Services
Agreement with Studio.

        5.12 Certain Notices. From the Effective Date through and including the Closing,
Seller shall notify, as is required by Applicable Law, all Persons entitled to notice of all motions,
notices and orders required to consummate the transactions contemplated by this Agreement,
including the Sale Order, as modified by orders in respect of notice which may be issued at any
time and from time to time by the Court.

       5.13 Operation of the School during the Teach-Out Commencement Period. During
the Teach-Out Commencement Period, Buyer shall operate the School in accordance with the
Teach-Out Agreement.

                                          ARTICLE VI
                                           CLOSING

        6.1     Closing. The consummation of the Transaction (the "Closing") shall occur on the
fifth business day after all conditions to Closing have been fulfilled or waived (the "Closing
Date"). The Closing shall be conducted electronically via email, facsimile transfer or other
similar means of communication and shall be deemed to have taken place at the offices of
Seller’s counsel, McCarthy, Lebit, Crystal & Liffman CO., LPA, at 101 W. Prospect Avenue,
Suite 1800, Cleveland, Ohio 44115 and the Transaction shall be effective as of 12:01 a.m.
Pacific Time on the Closing Date. The performance of all of the obligations and actions required
of the Parties at the Closing shall be deemed to have occurred simultaneously, regardless of the
order in which such performance actually occurs.

       6.2    Buyer's Conditions to Closing. The obligation of Buyer to consummate the
Transaction is subject to the satisfaction (or waiver) as of the Closing of the following
conditions:

                  (a)     the representations and warranties contained in ARTICLE III shall be
   true and correct as of the date hereof and as of the Closing Date with the same effect as if set
   forth on and as of such date, except where the failure of such representation or warranty to be
   true and correct is a result of any breach of the Teach-Out Agreement by Buyer from the
   Teach-Out Commencement Period forward;




                                                 14
DM1\9558039.21
 Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 15 of 70. PageID #: 10745



                   (b)    Seller shall have performed and complied in all material respects with
   all agreements, obligations and covenants required to be performed or complied with by it on
   or prior to the Closing Date;

                 (c)    since the Effective Date and during the Teach-Out Commencement
   Period, the School shall have maintained ABA approval and authorization to operate except
   where such approval or authorization is required by Law to be maintained by Buyer after the
   Teach-Out Commencement Period and until Closing;

                   (d)    since the Effective Date, there shall have been no, and shall be no,
   Actions or Proceedings ongoing, pending or threatened against the School or Seller with
   respect solely to the School other than as set forth on Schedule 6.2(d);

                 (e)     since the Effective Date, there shall have been no, and shall be no,
   injunctions, Actions or Proceedings ongoing, pending or threatened enjoining or preventing
   the consummation of the Transaction unless such Action or proceeding is as a result of a
   breach of the Teach-Out Agreement by Buyer from the Teach-Out Commencement Period
   forward;

                 (f)    since the Effective Date, no fact, circumstance, development or event
   shall have occurred that, individually or in the aggregate, could reasonably be expected to
   have a Material Adverse Effect, except where such Material Adverse Effect is a result of any
   breach of the Teach-Out Agreement by Buyer from the Teach-Out Commencement Period
   forward and except those set forth in Schedule 6.2(d);

                    (g)    Buyer shall not have received any written notice before the Closing
   from the USDE stating that, as a condition of the addition of the School to Buyer’s PPA
   following the Closing, any owner or Person exercising substantial control (as such term is
   defined in 34 C.F.R. § 668.174(b)) of the School shall be required to provide a personal
   guaranty or assume joint and several liability for any outstanding or future Title IV Program
   liabilities of the School;

                   (h)    no law or regulation shall have been enacted prohibiting or otherwise
   interfering, in any material respect, with Buyer’s right to own the Purchased Assets or operate
   the School;

                 (i)     all required third party consents, as determined necessary by the Court,
   shall have been obtained, on terms reasonably satisfactory to Buyer, and copies thereof shall
   have been delivered to Buyer;

                   (j)    the Court shall have issued the Sale Order, a copy of which shall have
   been delivered to Buyer and sufficient time shall have elapsed so that such Sale Order shall
   not be subject to further appeal or stay, and no appeal or request for stay or other restriction on
   enforcement of the Sale Order is pending;

                 (k)     Buyer shall have received a written waiver of objections to the sale of
   the Purchased Assets from the Attorney General of the State of California – Charitable Trusts


                                                 15
DM1\9558039.21
 Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 16 of 70. PageID #: 10746



   Section pursuant to California Corporations Code Section 5913 and California Code of
   Regulations, Title 11, Division 1, Chapter 15, § 999.2 (the "AG Waiver").

                 (l)    each of the Required Consents required to be obtained prior to Closing,
   shall have been made and obtained, and copies of the Required Consents shall have been
   delivered to Buyer, including, but not limited to, approval from WSCUC, approval from
   BPPE, approval from the ABA, and receipt of the USDE Pre-Acquisition Review Notice;

                 (m)      the Teach-Out Agreement shall be in full force and effect unless
   terminated due to the breach of the Teach-Out Agreement by Buyer;

                  (n)    Buyer shall have received a perpetual, non-exclusive, fully assignable,
   with rights to sublicense, license to the Argosy Curriculum pursuant to a license agreement
   under which no royalty or license fee shall be due by Buyer to the licensor (the “License
   Agreement”), in the form attached as Exhibit E;

                (o)     Buyer shall have received from the California Department of Tax and
   Fee Administration a Certificate of Sales Tax Clearance for the School and the Purchased
   Assets; and

                   (p)         at the Closing, Seller shall have delivered to Buyer all of the following
   documents:

                         (i)       the Bill of Sale, duly executed by Seller;

                        (ii)    the Intellectual Property Assignment and Assumption Agreement,
          duly executed by Seller;

                         (iii)     the License Agreement, duly executed by Seller; and

                     (iv)  such other documents relating to the Transaction contemplated by
this Agreement as Buyer may reasonably request.

       6.3    Seller's Conditions to Closing. The obligation of Seller to consummate the
Transaction is subject to the satisfaction (or waiver) as of the Closing of the following
conditions:

                  (a)      The representations and warranties contained in ARTICLE IV shall be
   true and correct in all material respects as of the date hereof and as of the Closing Date with
   the same effect as if made on and as of such date;

                   (b)    Buyer shall have performed and complied in all material respects with
   all agreements, obligations and covenants required to be performed or complied with by it on
   or prior to the Closing Date; and

                   (c)         at the Closing, Buyer shall have delivered to Seller all of the following:

                         (i)       the Purchase Price;


                                                     16
DM1\9558039.21
 Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 17 of 70. PageID #: 10747



                        (ii)   the Bill of Sale, duly executed by Buyer;

                        (iii) the Intellectual Property Assignment and Assumption Agreement,
          duly executed by Buyer;

                        (iv)   the License Agreement, duly executed by Buyer; and

                      (v)    such other documents relating to the Transaction contemplated by
this Agreement as Seller may reasonably request.

                                          ARTICLE VII
                                           SURVIVAL

        7.1     Survival of Representations, Warranties and Covenants.             None of the
representations and warranties contained in this Agreement shall survive the Closing. All
covenants and agreements of the Parties contained in this Agreement shall survive the Closing
indefinitely or for the period explicitly specified therein. The expiration of any covenant shall
not affect any claim made in good faith and in accordance with this Agreement prior to the date
of such expiration.

                                        ARTICLE VIII
                                       MISCELLANEOUS

        8.1     Expenses. Except as expressly provided otherwise in this Agreement, each Party
shall pay its own expenses in connection with the negotiation, execution and performance of this
Agreement, the Transaction, and all things required to be done by it pursuant to this Agreement,
including counsel fees, brokerage, finder or financial advisor fees, filing fees and accounting
fees.

        8.2    Specific Performance. Each Party's obligation under this Agreement is unique. If
any Party should breach its covenants under this Agreement, the Parties each acknowledge that it
would be extremely impracticable to measure the resulting damages; accordingly, the non-
breaching Party or Parties, in addition to any other available rights or remedies, may sue in
equity for specific performance.

          8.3    Governing Law; Waiver of Jury Trial; Consent to Jurisdiction; Service of Process.

                   (a)     All issues and questions concerning the construction, validity,
   enforcement and interpretation of this Agreement shall be governed by, and construed in
   accordance with, the laws of the State of Ohio without giving effect to any choice of law or
   conflict of law rules or provisions.

                   (b)     Each Party acknowledges and agrees that any Actions (in contract, in
   tort or otherwise) arising out of or relating to this Agreement, any transactions contemplated
   hereby, any relationships between or among the Parties hereunder and any disputes with
   respect to any of the foregoing is likely to involve complicated and difficult issues, and
   therefore it hereby irrevocably and unconditionally waives any right it may have to a trial by
   jury in respect of any such Action.

                                                17
DM1\9558039.21
 Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 18 of 70. PageID #: 10748



             (c)  EACH PARTY HEREBY WAIVES PERSONAL SERVICE OF
   THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY ACTION
   OR SUIT AND AGREES THAT SERVICE OF SUMMONS, COMPLAINTS AND
   OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
   ADDRESSED TO SUCH PARTY AT THE ADDRESS SET FORTH IN SECTION 8.4
   OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED
   COMPLETED UPON THE EARLIER OF SUCH PARTY’S ACTUAL RECEIPT
   THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE UNITED STATES
   MAIL, PROPER POSTAGE PREPAID.

                   (d)    Jurisdiction and venue for any litigation commenced by a Party to
   interpret the terms of this Agreement or to enforce this Agreement shall be in the United
   States District Court for the Northern District of Ohio, Eastern Division, before Judge Dan
   Polster or any judge sitting in his place.

       8.4     Notices. All notices, requests, demands, and other communications under this
Agreement must be in writing and will be deemed to have been duly given if delivered by hand;
sent by registered or certified mail, return receipt requested, postage and fees prepaid; Federal
Express or similar overnight courier; or sent by email, and addressed as follows:

If to Seller:                Mark E. Dottore
                             c/o Dottore Companies, LLC
                             2344 Canal Rd.
                             Cleveland, OH 44113
                             Attn: Mark E. Dottore
                             Email: mark@dottoreco.com


with a copy to:              McCarthy, Lebit, Crystal & Liffman Co., LPA
                             101 W. Prospect Ave., Suite 1800
                             Cleveland, OH 44115
                             Attn: Charles A. Nemer
                             Email: can@mccarthylebit.com

If to Buyer:                 Westcliff University
                             16715 Von Karman Avenue, #100
                             Irvine, California 92606
                             Attn: Anthony M. Lee, Ed.D., M.B.A.
                             Email: alee@westcliff.edu


with a copy to:              Duane Morris LLP
                             750 B Street, Suite 2900
                             San Diego, CA 92101
                             Attn: Anthony J. Guida Jr.
                             Email: tguida@duanemorris.com



                                               18
DM1\9558039.21
 Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 19 of 70. PageID #: 10749



Addresses are permitted to be changed by notice in writing signed by a Party desiring to change
such Party's address, but any such notice of change of address will not be effective until actually
received by the other Party. All notices will be deemed given on the day delivered, if (a)
personally delivered or emailed to the Party receiving such notice, provided that if delivered by
email, a copy of the notice shall also be sent by the method in subsection (b) or (c) below; (b) on
the business day after the day deposited, if delivered by Federal Express or similar overnight
courier; or (c) on the third (3rd) business day following deposit in the U.S. mail.

        8.5     Counterparts. This Agreement is permitted to be executed in two or more
counterparts, all of which taken together shall constitute one instrument. Copies of signatures of
the Parties received by facsimile or email shall be effective as original signatures.

       8.6    Entire Agreement. This Agreement and Schedules and Exhibits referenced in this
Agreement embody the entire agreement and understanding of the Parties with respect to the
subject matter hereof, and supersede all prior and contemporaneous agreements and
understandings, oral or written, relative to said subject matter.

        8.7      Binding Effect; Assignment. This Agreement shall inure to the benefit of and be
binding upon Seller and Buyer and their successors and permitted assigns. Neither this
Agreement nor any of the rights, interests or obligations hereunder shall be transferred or
assigned (by operation of law or otherwise) by any of the Parties without the prior written
consent of the other Parties, provided, however, that Buyer may assign this Agreement and all of
its rights, interests and obligations under this Agreement to an Affiliate of Buyer without the
consent of Seller. Any transfer or assignment of any of the rights, interests or obligations in
violation of the terms of this Agreement shall be null and void.

       8.8      Amendment; Waiver. This Agreement is not permitted to be amended,
terminated, augmented, rescinded or discharged (other than by performance), in whole or in part,
except by a writing executed by each of the Parties. No waiver of any of the provisions or
conditions of this Agreement or any of the rights of a Party shall be effective or binding unless
the waiver is in writing and signed by the Party claimed to have consented to it.

          8.9    Termination.

                  (a)    Notwithstanding anything to the contrary in this Agreement, this
   Agreement and the Transaction may be terminated at any time prior to the Closing: (i) by
   mutual written consent of the Parties; or (ii) by Buyer, on the one hand, or Seller, on the other
   hand, if there has been a material misrepresentation, a material breach of any warranty or a
   material breach of any covenant on the part of the other Party with respect to the
   representations, warranties and covenants set forth in this Agreement and such breach has not
   been cured within ten (10) business days following notice.

                   (b)     If any Party terminates this Agreement as provided in this Section 8.9,
   all rights and obligations of the Parties under this Agreement shall terminate without any
   Liability of any Party to any other Party (except for any Liability of any Party then in breach).

       8.10 Severability. With respect to any provision of this Agreement finally determined
by a court of competent jurisdiction to be unenforceable, the Parties agree that such court shall

                                                19
DM1\9558039.21
 Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 20 of 70. PageID #: 10750



have jurisdiction to reform such provision so that it is enforceable to the maximum extent
permitted by law, and the Parties agree to abide by such court's determination. If any such
provision of this Agreement cannot be reformed, such provision shall be deemed to be severed
from this Agreement, but every other provision of this Agreement shall remain in full force and
effect.

        8.11 Third-party Beneficiaries. Each of the Parties intends that this Agreement shall
not benefit or create any right or cause of action in or on behalf of any Person other than the
Parties. Specifically, no provisions of this Agreement are intended, nor will be interpreted, to
provide or create any third party beneficiary rights or other rights of any kind in any current or
former student, employee, vendor, creditor or Affiliate of Seller, Argosy or the School or any
other Person. Buyer shall have no liability whatsoever for payment of any broker or finder's fees
and shall be indemnified and held harmless by Seller in the event it becomes the subject of a
claim for such fees.

        8.12 Tax Advice and Reliance. None of the Parties to this Agreement (nor any of the
Parties' respective counsel, accountants or other representatives) has made or is making any
representations to any other Party (or to any other Party's counsel, accountants or other
representatives) concerning the consequences of the Transaction under applicable Tax laws.
Each Party has relied solely upon the tax advice of its own representatives engaged by such Party
and not on any such advice provided by any other Party.

                          [Remainder of Page Left Intentionally Blank]

                              [Signature pages on following page]




                                               20
DM1\9558039.21
 Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 21 of 70. PageID #: 10751



        IN WITNESS WHEREOF, this Agreement has been executed by or on behalf of each
of the Parties below as of the date first above written.



                                        BUYER:

                                        WESTCLIFF MANAGEMENT GROUP
                                        D/B/A WESTCLIFF UNIVERSITY


                                        By:    ________________________________
                                        Name: Anthony M. Lee, Ed.D., M.B.A.
                                        Title: President and CEO


                                        SELLER:


                                        By:    ________________________________
                                        Name: Mark E. Dottore, solely in his capacity as
                                        Receiver for Dream Center Argosy University of
                                        California, LLC pursuant to that certain Order
                                        Appointing Receiver entered on January 18, 2019,
                                        by the United States District Court for the
                                        Northern District of Ohio, Eastern Division




                     [Signature Page to Asset Purchase Agreement]




DM1\9558039.21
Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 22 of 70. PageID #: 10752
 Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 23 of 70. PageID #: 10753



                                 SCHEDULE I

                               Assumed Contracts

None.




DM1\9558039.21
 Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 24 of 70. PageID #: 10754



                                 SCHEDULE II

                               Argosy Curriculum



                      UNDERGRADUATE CURRICULUM

ASSOCIATE PROGRAMS

AA PSYCHOLOGY



AS BUSINESS ADMINISTRATION



AS CRIMINAL JUSTICE



AS INFORMATION TECHNOLOGY

BACHELOR PROGRAMS

BA LIBERAL ARTS



BA PSYCHOLOGY



BS BUSINESS ADMINISTRATION



BS CRIMINAL JUSTICE

      CUSTOMIZED PROFESSIONAL



BS HEALTHCARE ADMINISTRATION



DM1\9558039.21
 Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 25 of 70. PageID #: 10755




RN TO BS NURSING



BS INFORMATION TECHNOLOGY




                          GRADUATE CURRICULUM

MASTER PROGRAMS

MAED ADULT EDUCATION & TRAINING



MAED EDUCATIONAL ADMINISTRATION



MAED HIGHER POSTSECONDARY EDUCATION



MAED CURRICULUM AND INSTURCTION



MA FORENSIC PSYCHOLOGY



MA INDUSTRIAL ORGANIZATION PSYCHOLOGY



MA SPORTS EXERCISE PSYCHOLOGY



MASTER OF SCIENCE IN MANAGEMENT




DM1\9558039.21
 Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 26 of 70. PageID #: 10756




MBA



MASTER OF PUBLIC ADMINISTRATION



MASTER OF PUBLIC HEALTH



MS HEALTH SERVICES MANAGEMENT



MS HUMAN RESOURCE MANAGEMENT



MS HUMAN SERVICES



MS ORGANIZATIONAL LEADERSHIP



MS SERVICE SECTOR MANAGEMENT



MA CLINICAL MENTAL HEALTH COUNSELING



DOCTORAL PROGRAMS

Doctor of Business Administration



EDD COUNSELING PSYCHOLOGY



DM1\9558039.21
 Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 27 of 70. PageID #: 10757




EDD HIGHER POSTSECONDARY EDUCATION

TEACHING AND LEARNING



EDD ORGANIZATIONAL LEADERSHIP



EDD PASTORAL COMMUNITY COUNSELING



EdD CURRICULUM AND INSTRUCTION



EDD EDUCATIONAL LEADERSHIP


EDUCATION SPECIALIST


EdS INITIAL EDUCATIONAL ADMIMISTRATION



EdS ADVANCED EDUCATIONAL LEADERSHIP STUDIES



EdS TEACHING AND LEARNING




DM1\9558039.21
 Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 28 of 70. PageID #: 10758



                                          SCHEDULE III

                                       Intellectual Property



Domain names and websites associated with the same:

wsulaw.edu

wsulaw.college

wsuprograms.info

Social Media Accounts:

Facebook Account:       https://www.facebook.com/westernstatelaw/

Twitter Account:               https://twitter.com/westernstatelaw

Instagram Account:      https://www.instagram.com/westernstatecollegeoflaw/

YouTube Account:        https://www.youtube.com/channel/UCwIoymcC9ecUw0loN5TqY3Q

LinkedIn Accounts:

          https://www.linkedin.com/edu/western-state-university-college-of-law-17979

          https://www.linkedin.com/school/western-state-university-college-of-law/

          https://www.linkedin.com/company/western-state-college-of-law/

Registered Marks:

                                                                                     Goods And
    Country           Mark            Status       Regstr. No.        Class
                                                                                      Services

                                                                                 Education
                                                                                 services,
                                                                                 namely,
                  WESTERN
                                                                                 providing
                  STATE
United States                     Registered     4,595,748       41              courses of
                  COLLEGE OF
                                                                                 instruction at
                  LAW
                                                                                 the post-
                                                                                 secondary level,
                                                                                 in Class 41.




DM1\9558039.21
 Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 29 of 70. PageID #: 10759




                                                                              Goods And
    Country          Mark             Status     Regstr. No.        Class
                                                                               Services

                                                                            Education
                                                                            services,
                 Western State                                              namely,
                 College of Law                                             providing
United States    Logo             Registered   4,514,652       41           courses of
                 (Torch/Scales                                              instruction at
                 Design)                                                    the post-
                                                                            secondary level,
                                                                            in Class 41.




DM1\9558039.21
 Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 30 of 70. PageID #: 10760



                                SCHEDULE 5.9

                                   Employees

TO BE OFFERED EMPLOYMENT
BY BUYER AND TERMINATED
ON JULY 31, 2019
Blasser, Lisa M.
Brower, Todd G.
Jones, Elizabeth N.
Koppel, Glenn
Mohr, Kevin E.
Molko, Robert
Roberts, Lori
Sheppard, Charles B.
Sobel, Stacey L.
Arshagouni, Paul G.
Keller, Susan
Eggleston, Sarah S.
Hartmann, Shari K.
Easley, Allen K.
Hang, Stacy
Ishmael, Brenda J.
Cohen, Rhonda D.
Espinoza, Donna J.
Jacquez, Ricardo

NOT TO BE TO BE OFFERED
EMPLOYMENT BY BUYER AND
TERMINATED ON OR BEFORE
JULY 18, 2019
Jaffke, Cheyanna
Koh, Jennifer L.
MacManus, Maureen D.
Manning, Paula J.
Merkel, Philip L.
Park, Eunice
Schindler, Tina I.
Todd, Monica M.
Porter, Tracie R.




DM1\9558039.21
 Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 31 of 70. PageID #: 10761



                                    SCHEDULE 6.2(d)

                                   Actions or Proceedings

The License held by Argosy from the California Bureau of Post-Secondary Education has been
cancelled effective June 30, 2019.




DM1\9558039.21
 Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 32 of 70. PageID #: 10762



                                  EXHIBIT A

                                   Bill of Sale

                                  See attached.




DM1\9558039.21
 Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 33 of 70. PageID #: 10763



                                BILL OF SALE AND ASSIGNMENT

                                            __________, 2019

        1.      Sale and Transfer of Assets. Dream Center Argosy University of California,
LLC, a California limited liability company, by and through Mark E. Dottore, Receiver
(“Seller”), appointed by the United States District Court for the Northern District of Ohio,
Eastern Division, and Westcliff Management Group, a California corporation, d/b/a Westcliff
University (“Buyer”) have entered into that certain Asset Purchase Agreement dated the 23rd
day of July, 2019 (the “Purchase Agreement”). For good and valuable consideration, the receipt,
adequacy and legal sufficiency for which are hereby acknowledged, as contemplated by Section
2.1 of the Purchase Agreement, Seller hereby sells, transfers, assigns, conveys, grants and
delivers to Buyer, effective as of 12:01 a.m. Pacific Standard Time on _______________, 2019,
all of Seller’s right, title and interest in and to all of the Purchased Assets (as defined in the
Purchase Agreement), free and clear of all Liens (as defined in the Purchase Agreement).
Capitalized terms used but not defined herein shall have the meanings for such terms that are set
forth in the Purchase Agreement.

       2.      Terms of the Purchase Agreement. The terms of the Purchase Agreement,
including, but not limited to, Seller’s representations, warranties, covenants, agreements and
indemnities relating to the Purchased Assets, are incorporated herein by this reference. Seller
acknowledges and agrees that the representations, warranties, covenants, agreements and
indemnities contained in the Purchase Agreement shall not be superseded hereby but shall
remain in full force and effect to the full extent provided therein. In the event of any conflict or
inconsistency between the terms of the Purchase Agreement and the terms hereof, the terms of
the Purchase Agreement shall govern.

         3.      Further Actions. Seller hereto covenants and agrees to warrant and defend the
sale, transfer, assignment, conveyance, grant and delivery of the Assets hereby made against all
persons whomever, to take all steps reasonably necessary to establish the record of Buyer’s title
to the Purchased Assets and, at the request of Buyer, to execute such further instruments of
transfer and assignment and to take such other action as Buyer may reasonably request to more
effectively transfer and assign to and vest in Buyer each of the Purchased Assets.

        4.      Severability. If any provision of this Bill of Sale and Assignment is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of this Bill of Sale
and Assignment will remain in full force and effect. Any provision of this Bill of Sale and
Assignment held invalid or unenforceable only in part or degree will remain in full force and
effect to the extent not held invalid or unenforceable.

        5.     Governing Law. This Bill of Sale and Assignment shall be governed by and
construed in accordance with the laws of the State of Ohio, without giving effect to any choice of
law or conflict of law provision that would cause the laws of any jurisdiction other than those of
the State of Ohio to be applied.




DM1\9795465.3
 Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 34 of 70. PageID #: 10764



        6.      Execution. The exchange of copies of this Bill of Sale and Assignment and of
signature pages by facsimile or electronic (including e-mail) transmission shall constitute
effective execution and delivery of this Bill of Sale and Assignment as to the parties and may be
used in lieu of the original Bill of Sale and Assignment for all purposes. Signatures of the parties
transmitted by facsimile or electronically (including by e-mail) shall be deemed to be their
original signatures for all purposes.

                                    [Signature pages follow.]




                                                 2
 Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 35 of 70. PageID #: 10765



      IN WITNESS WHEREOF, Seller and Buyer have executed this Bill of Sale and
Assignment as of the date first written above.


                                            SELLER:


                                            __________________________________
                                            Dream Center Argosy University of California,
                                            LLC, a California limited liability company, by and
                                            through Mark E. Dottore, Receiver (“Seller”),
                                            appointed by the United States District Court for the
                                            Northern District of Ohio, Eastern Division,


                                            BUYER:

                                            WESTCLIFF MANAGEMENT GROUP D/B/A
                                            WESTCLIFF UNIVERSITY


                                            By:
                                            Name: Anthony M. Lee, Ed.D., M.B.A.
                                            Title: President and CEO




                         [Signature Page to Bill of Sale and Assignment]
 Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 36 of 70. PageID #: 10766



                                       EXHIBIT B

                 Intellectual Property Assignment and Assumption Agreement

                                       See attached.




DM1\9558039.21
   Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 37 of 70. PageID #: 10767



                INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT

       This INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT (this “Agreement”),
dated as of [______], 2019 (the “Effective Date”), is by and between DREAM CENTER ARGOSY
UNIVERSITY OF CALIFORNIA, LLC, A California limited liability company, by and through
MARK E. DOTTORE, RECEIVER (“Assignor”), appointed by the United States District Court for
the Northern District of Ohio, Eastern Division (the “Court”) and WESTCLIFF MANAGEMENT
GROUP, A California corporation, d/b/a Westcliff University (“Assignee”). All capitalized terms
used herein that are not otherwise defined shall have the definitions set forth in Schedule A hereto.

                                              RECITALS

       WHEREAS, Assignor has also been appointed by the Court as receiver for Dream Center
Education Holdings, LLC, an Arizona limited liability company;

         WHEREAS, Assignor wishes to assign all of Assignor’s entire world-wide right, title and
interest in and to Intellectual Property relating to Assignor’s business of operating Western State
College of Law at Argosy University (OPE ID 021799-37), including all of its locations, facilities,
sites, and educational programs (collectively, the “Assignor Intellectual Property”), including but not
limited to the Marks, Websites, Software, Accounts, and Copyrights identified on Schedule B hereto
(if any, the “Assignor Marks,” “Assignor Websites,” “Assignor Software,” “Assignor Accounts,” and
“Assignor Copyrights,” respectively);

       WHEREAS, pursuant to the terms of that certain Asset Purchase Agreement, dated as of July
23, 2019, by and among Assignor and Assignee (the “Purchase Agreement”), Assignee agreed to
purchase certain assets of Assignor, including but not limited to the Assignor Intellectual Property;
and

       WHEREAS, Assignor wishes to assign to Assignee, and Assignee wishes to accept, the
assignment of all of Assignor’s right, title and interest in and to the Assignor Intellectual Property.

       NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements herein contained and in the Purchase Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

       1.          Assignment of the Assignor Websites.

                   (a)         Assignor hereby irrevocably sells, assigns and transfers unto Assignee,
and Assignee hereby receives, acquires and accepts, free and clear of all liens, all of Assignor’s
worldwide right, title, and interest in and to the Assignor Websites, including but not limited to all
worldwide intellectual property rights and other proprietary rights in and to said Websites and all
content incorporated into the same.

                   (b)          On or promptly after the Effective Date (but in any event within three
(3) business days after the Effective Date), Assignee shall initiate a transfer request through its domain
name registrar to transfer the domain name for each Assignor Website to Assignee. Assignor shall
promptly complete all steps necessary to complete the transfer the domain names to Assignee,


                                             DM1\9735637.12
   Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 38 of 70. PageID #: 10768



including but not limited to (i) ensuring that the domain names are unlocked for transfer; (ii) providing
Assignee with the transfer authorization code from its domain registrar; (iii) promptly consenting to
the domain name transfer request; and (iv) take all further actions required to effect the Website
assignment.

       2.          Assignment of the Assignor Accounts.

                   (a)         Assignor hereby irrevocably sells, assigns and transfers unto Assignee,
and Assignee hereby receives, acquires and accepts, free and clear of all liens, all of Assignor’s
worldwide right, title, and interest in and to the Assignor Accounts, including but not limited to all
worldwide intellectual property rights and other proprietary rights in and to said Accounts and all
content incorporated into the same.

                  (b)         Promptly after the Effective Date, but in any event within three (3)
days, Assignor will provide to Assignee all usernames, passwords, and other login credentials
necessary to access, use, and modify the Assignor Accounts.

       3.          Assignment of the Assignor Marks.

                    (a)         Assignor hereby irrevocably sells, assigns and transfers to Assignee,
and Assignee hereby receives, acquires and accepts, free and clear of all liens, all of Assignor’s
worldwide right, title and worldwide interest, in and to the Assignor Marks, including (i) all of the
goodwill associated or connected with the use of, and symbolized by, the Assignor Marks, (ii) all
registrations obtained by Assignor for the Assignor Marks including all extensions and renewals
thereof, (iii) the right to file any document to maintain the Assignor Marks and any associated
registrations, (iv) all common law trademark and trade name rights in the Assignor Marks, (v) the
right to file applications for registration of the Assignor Marks worldwide, and (vi) the right to sue
for past, present and future infringement, dilution or other violation of the Assignor Marks and collect
and retain all damages, settlements and proceeds recovered therefrom; and all rights corresponding
with any of the foregoing throughout the world.

                  (b)        Assignor hereby authorizes the Commissioner for Trademarks of the
United States Patent and Trademark Office and all other corresponding entities or agencies in any
applicable government or foreign countries, to record Assignee as the owner of the Assignor Marks.

                    (c)        Without limiting the foregoing, Assignor shall execute and deliver to
Assignee the Trademark Assignment, in substantially the form attached hereto as Schedule C,
effective as of the Effective Date, for recording and registering by the Commissioner for Trademarks
of the United States Patent and Trademark Office and all other corresponding entities or agencies in
any applicable government or foreign countries of the assignment contemplated thereby.

        4.            Assignment of the Assignor Software. Assignor hereby irrevocably sells,
assigns and transfers unto Assignee, and Assignee hereby receives, acquires and accepts, free and
clear of all liens, all of Assignor’s worldwide right, title, and interest in and to the Assignor Software,
including but not limited to all worldwide intellectual property rights and other proprietary rights
therein.
   Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 39 of 70. PageID #: 10769



        5.          Assignment of the Assignor Copyrights. Assignor hereby irrevocably sells,
assigns and transfers unto Assignee, and Assignee hereby receives, acquires and accepts, free and
clear of all liens, all of Assignor’s worldwide right, title, and interest in and to the Assignor
Copyrights, including: (a) all copyright registrations therefor, if any (and any further registrations or
applications relating thereto and any renewals and extensions thereof, if any); (b) all worldwide
copyright and moral rights therein, including all rights of modification and attribution; (c) the right to
sue for past, present and future infringement or other violation of the Assignor Copyrights and collect
and retain all damages, settlements and proceeds recovered therefrom; and (d) all rights corresponding
with any of the foregoing throughout the world.

        6.          Assignment of the Assignor Intellectual Property. To the extent not otherwise
assigned by Assignor pursuant to Sections 1-5 of this Agreement, Assignor hereby irrevocably sells,
transfers, assigns, conveys, and delivers to Assignee, and Assignee hereby receives, acquires and
accepts, free and clear of all liens, all of Assignor’s worldwide right, title, and interest in, to, and
under the Assignor Intellectual Property.

        7.        Controlling Agreement. This Agreement is in accordance with and is subject to
all of the representations, warranties, covenants and other agreements set forth in the Purchase
Agreement. Nothing contained in this Agreement shall be deemed to modify, amend, or supersede
any of the terms or conditions of the Purchase Agreement. In the event of any conflict or
inconsistency between the terms of the Purchase Agreement and the terms hereof, the terms of the
Purchase Agreement shall govern.

        8.          Further Assurances. Assignor hereby agrees to execute, at Assignee’s sole cost
and expense, such proper and additional documents as may be reasonably requested by Assignee or
the governmental agencies or other organizations having jurisdiction over the Assignor Intellectual
Property to give full effect to and perfect the rights of Assignee under this Agreement. Assignor shall
not, directly or indirectly, challenge, attack or oppose the validity or Assignee’s exclusive ownership
and use of the Assignor Intellectual Property.

        9.         Successors. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

        10.       Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed an original, but such counterparts shall together (when executed and delivered)
constitute but one and the same instrument. This Agreement may be executed and delivered in
counterpart signature pages executed and delivered via facsimile transmission or by email
transmission in Adobe portable document format (also known as “PDF”), and any such counterpart
executed and delivered via facsimile transmission or by email transmission in Adobe portable
document format (also known as “PDF”) shall be deemed an original for all intents and purposes.

        11.        Severability. If any provision of this Agreement or the application thereof to any
Person or circumstance shall be invalid, illegal or unenforceable to any extent, the remainder of this
Agreement and the application of such provision to other persons or entities or circumstances shall
not be affected thereby and shall be enforced to the greatest extent permitted by applicable law so
long as the economic or legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party. Upon such determination that any term or other provision is
   Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 40 of 70. PageID #: 10770



invalid or unenforceable, the parties hereto shall negotiate in good faith to modify this Agreement so
as to effect the original intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the greatest extent possible.

       12.         Headings. The headings set forth in this Agreement are inserted or used for
convenience of reference only and shall not control or affect the meaning or construction of the
provisions of this Agreement.

        13.         Governing Law. All issues and questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by, and construed in accordance
with, the laws of the State of Ohio without giving effect to any choice of law or conflict of law rules
or provisions.

                                       [Signature page follows.]
   Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 41 of 70. PageID #: 10771



                 IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
          be duly executed as of the day and year first above written.




                                                Mark E. Dottore, solely in his capacity as receiver for
                                                Dream Center Argosy University of California, LLC
                                                pursuant to that certain Order Appointing Receiver
                                                entered on January 18, 2019, by the United States
                                                District Court for the Northern District of Ohio, Eastern
                                                Division



                                                WESTCLIFF MANAGEMENT GROUP, D/B/A
                                                WESTCLIFF UNIVERSITY


                                                By:
                                                Name: Anthony M. Lee, Ed.D., M.B.A.
                                                Title: President and CEO




                      [Signature Page to Intellectual Property Assignment Agreement]
DM1\9735637.12
         Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 42 of 70. PageID #: 10772


                                       SCHEDULE A – DEFINITIONS

“Accounts” shall mean all social media, social               for the full term thereof, whether registered or
networking, and other third party website accounts,          unregistered, including, but not limited to, all
including all usernames, passwords, and other login          applications for registrations, renewals, extensions and
credentials relating thereto and all videos, images,         restorations of copyrights now or hereafter provided for
media, comments, and other content uploaded thereon          by law and all rights to make applications for copyright
and goodwill associated therewith.                           registrations and recordations, regardless of the
                                                             medium of fixation or means of expression.
“Marks” shall mean all statutory and common law
trademarks, trade dress, service marks, logos, trade         “Software” shall mean all types of computer software
names, business names, and other word, name, design          programs including operating systems, application
or symbol used to identify a business or the source of       programs, software tools, firmware and software
its goods or services, and the goodwill associated           embedded in equipment, including both object code
therewith, now existing or hereafter adopted or              and source code versions thereof and all written or
acquired, and all registrations and applications to          electronic materials that explain the structure or use of
register the same, under the laws of the United States       software or that were used in the development of
or any other foreign country, for the full term and all      software, including logic diagrams, flow charts, code
renewals thereof.                                            notes, procedural diagrams, error reports, manuals and
                                                             training materials.
“Patents” shall mean all issued U.S. and foreign patents
and pending patent applications (and all patents that        “Websites” shall mean all websites or portions thereof
issue therefrom), patent disclosures, and any and all        that are operated, managed or controlled through a
divisions,     continuations,     continuations-in-part,     domain name and URL, whether on an exclusive or
continuing prosecution applications, reissues and            nonexclusive basis, including all content, elements,
reexaminations thereof, for the full term thereof.           data, information, materials, hypertext markup
                                                             language (HTML), software and code, works of
“Trade Secrets” shall mean all data or information that      authorship, textual works, visual works, aural works,
is not commonly known by or available to the public          audiovisual works and functionality embodied in,
and which (a) derives economic value, actual or              published or available through each such website or
potential, from not being generally known to and not         portion thereof, and all domain names and URLs
being readily ascertainable by proper means by third         associated with the foregoing, provided that such
parties who can obtain economic value from its               domain names and URLs shall not include IP
disclosure or use and (b) is the subject of efforts that     addresses.
are reasonable under the circumstances to maintain its
secrecy.                                                     “Intellectual Property” shall mean all Marks,
                                                             Copyrights, Websites, Software, Patents, Trade
“Copyrights” shall mean all works of authorship and all      Secrets, Accounts, and all other worldwide intellectual
associated moral rights and copyright rights under the       property and proprietary rights therein.
copyright laws of the United States and other countries




                                            DM1\9735637.12
 Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 43 of 70. PageID #: 10773



                                       SCHEDULE B

A.     Assignor Domain Names and Websites

The following domain names and websites associated with the same:

wsulaw.edu

wsulaw.college

wsuprograms.info



B.     Assignor Accounts

Assignor’s Facebook Account:        https://www.facebook.com/westernstatelaw/

Assignor’s Twitter Account:         https://twitter.com/westernstatelaw

Assignor’s Instagram Account:       https://www.instagram.com/westernstatecollegeoflaw/

Assignor’s YouTube Account:
      https://www.youtube.com/channel/UCwIoymcC9ecUw0loN5TqY3Q

Assignor’s LinkedIn Accounts:
      https://www.linkedin.com/edu/western-state-university-college-of-law-17979

       https://www.linkedin.com/school/western-state-university-college-of-law/

       https://www.linkedin.com/company/western-state-college-of-law/




                                          DM1\9735637.12
 Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 44 of 70. PageID #: 10774



C.      Assignor Marks

1.      Registered Marks

                                                                                       Goods And
     Country         Mark             Status              Regstr. No.        Class
                                                                                        Services

                                                                                     Education
                                                                                     services,
                                                                                     namely,
                 WESTERN
                                                                                     providing
                 STATE
 United States                    Registered           4,595,748        41           courses of
                 COLLEGE OF
                                                                                     instruction at
                 LAW
                                                                                     the post-
                                                                                     secondary level,
                                                                                     in Class 41.

                                                                                     Education
                                                                                     services,
                 Western State                                                       namely,
                 College of Law                                                      providing
 United States   Logo             Registered           4,514,652        41           courses of
                 (Torch/Scales                                                       instruction at
                 Design)                                                             the post-
                                                                                     secondary level,
                                                                                     in Class 41.



2.      Unregistered Marks

None.

D.      Assignor Copyrights

1.      Copyright Registrations

None.

2.      Unregistered Copyrights

All written materials associated or used in connection with Assignor’s educational courses of
Western State College of Law at Argosy University, which are attached hereto as Attachment 1.

E.      Assignor Software

        None.




                                               DM1\9735637.12
Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 45 of 70. PageID #: 10775



                        Attachment 1 – School Curriculum

Course Name               Course Description
LAW101                    Introduction to Legal Methods
LAW110                    Criminal Law
LAW111                    Contracts
LAW112                    Contracts II
LAW118                    Principles of Agency and Partnership
LAW125                    Legal Writing and Research I
LAW126                    Legal Writing and Research II
LAW131                    Torts I
LAW132                    Torts II
LAW141                    Civil Procedures I
LAW142                    Civil Procedures II
LAW151                    Property I
LAW152                    Property II
LAW160                    Selected Topics in American Law
LAW201                    Constitutional Law I
LAW202                    Constitutional Law II
LAW213                    Evidence
LAW216                    Evidence Practice
LAW228                    Basic Bar Studies
LAW234                    Business Associations
LAW240                    Professional Responsibility
LAW250                    Federal Income Taxation
LAW303                    Remedies
LAW308                    Community Property
LAW311                    Criminal Procedure
LAW321                    Sales
LAW365                    Honors Writing
LAW380                    Information Law
LAW400                    Domestic Violence
LAW401                    Administrative Law
LAW402                    Advanced Appellate Advocacy
LAW408                    Advanced Trial Advocacy Mock Trial
LAW414                    Bankruptcy
LAW416                    California Civil Procedure
LAW422                    Consumer Finance Law
LAW423                    Contracts Drafting
LAW429                    Law Practice Management and Technology
LAW437                    Family Law


                                     DM1\9735637.12
Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 46 of 70. PageID #: 10776



LAW440                    Immigration Law
LAW442                    Intellectual Property
LAW447                    Juvenile Law
LAW448                    Employment Law
LAW454                    National Security
LAW460                    Corporate Finance and Accounting for Lawyers
LAW461                    Mediation
LAW463                    Negotiations
LAW467                    Criminal Law Externship
LAW472                    Real Estate Transactions
LAW475                    Race and Law
LAW483                    Sports Law
LAW488                    Interviewing and Counseling
LAW489                    Trial Practice
LAW490                    Trial Practice
LAW492                    Workers Compensation
LAW497                    Estates
LAW501                    Immigration Legal Clinic
LAW502                    Advanced Law Clinic
LAW504                    Special Project
LAW505                    Moot Court
LAW510                    Law Review
LAW511                    Judicial Appellate Externship
LAW514                    Judicial Trial Externship
LAW517                    Civil Practice Externship
LAW518                    Pre-Trial Civil Litigation
LAW519                    Pre-Trial Criminal Litigation
LAW520                    Externship Seminar: Criminal
LAW521                    Externship Seminar: Civil
LAW527                    Patent Drafting
LAW545                    Corporate Criminal Liability
LAW580                    Law of Vice
LAW615                    Death Penalty
LAW618                    Business Law Ethics
LAW619                    Criminal Justice Ethics
LAW623                    Wills and Trusts Drafting
MC6000                    Research, Analysis, and Communication Skills
MC6010                    Constitutional Law
MC6012                    Administrative Law
MC6014                    Compliance and Organizational Structures



                                      DM1\9735637.12
Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 47 of 70. PageID #: 10777



MC6020                    Law of Medicare and Medicade
MC6022                    Law of Patients’ Rights
MC6024                    Law of Accreditation and Licensure
MC6540                    Building a Compliance Program
MC6500                    Law of Risk Management
MC6502                    Pharmaceutical Law
MC6510                    Legal Perspectives on Healthcare Ethics
MC6512                    Regulatory Compliance in the Healthcare Industry
MC6514                    Healthcare as an Employee Benefit




                                      DM1\9735637.12
Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 48 of 70. PageID #: 10778



                                           SCHEDULE C

                           FORM OF TRADEMARK ASSIGNMENT

         This Trademark Assignment (hereinafter “Assignment”), effective as of [__________],
  2019 is made by Dream Center Education Holdings, LLC, an Arizona limited liability
  company, by and through Mark E. Dottore, Receiver, appointed by the United States District
  Court for the Northern District of Ohio, Eastern Division,, with an address of c/o Dottore
  Companies, LLC, 2344 Canal Rd., Cleveland, Ohio 44113 (“Assignor”) in favor of
  WESTCLIFF MANAGEMENT GROUP, a California corporation, d/b/a Westcliff University,
  with an address of 16715 Von Karman Avenue, #100, Irvine, California 92606 (“Assignee”).

         WHEREAS, Assignor is the owner of the entire right, title and interest in and to the
  trademarks listed in Exhibit A (hereinafter “Marks”); and

         WHEREAS, Assignee is desirous of acquiring the entire right, title and interest in and
  to the Marks and the business and the goodwill of the business in connection with which the
  Marks have been used.

          NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
  which is hereby freely acknowledged, Assignor hereby sells, assigns, transfers and sets over to
  Assignee, its successors, legal representatives and assigns, the entire right, title and interest of
  Assignor in and to the Marks, together with all of the goodwill of the entire business associated
  with and symbolized by such Marks, the registration thereof, and all rights and privileges under
  each of the Marks, including the right to renew and otherwise prosecute the registration of each
  of the Marks and all rights to recover for damages and profits for future and/or past
  infringement, in the United States and throughout the world.

          This Trademark Assignment is binding on the Assignor and its respective successors,
  heirs and assigns, and inures to the benefit of the Assignee and its successors and assigns.

                                     [Signature Page to Follow]




                                                DM1\9735637.12
Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 49 of 70. PageID #: 10779



         IN WITNESS WHEREOF, intending to be legally bound hereby, the undersigned has
  caused this Trademark Assignment to be duly executed and delivered as of the date shown
  above.




                                             Dream Center Education Holdings, LLC, an
                                             Arizona limited liability company, by and
                                             through Mark E. Dottore, Receiver, appointed by
                                             the United States District Court for the Northern
                                             District   of     Ohio,      Eastern     Division




                              [Signature Page to Trademark Assignment]
  DM1\9735637.12
Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 50 of 70. PageID #: 10780



                                            EXHIBIT A

                                                 Marks

                                                                                      Goods And
      Country          Mark             Status           Regstr. No.        Class
                                                                                       Services

                                                                                    Education
                                                                                    services,
                                                                                    namely,
                   WESTERN                                                          providing
                   STATE                                                            courses of
   United States                    Registered         4,595,748       41
                   COLLEGE OF                                                       instruction at
                   LAW                                                              the post-
                                                                                    secondary
                                                                                    level, in Class
                                                                                    41.

                                                                                    Education
                                                                                    services,
                                                                                    namely,
                   Western State
                                                                                    providing
                   College of Law
                                                                                    courses of
   United States   Logo             Registered         4,514,652       41
                                                                                    instruction at
                   (Torch/Scales
                                                                                    the post-
                   Design)
                                                                                    secondary
                                                                                    level, in Class
                                                                                    41.




                                                 DM1\9735637.12
 Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 51 of 70. PageID #: 10781



                                  EXHIBIT C

                                   Sale Order

                                  See attached.




DM1\9558039.21
  Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 52 of 70. PageID #: 10782



                          `UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC,                 ) CASE NO. 1:19-cv-145
                                              )
                        Plaintiff,            ) JUDGE DAN AARON POLSTER
                                              )
            v.                                ) MAGISTRATE JUDGE
                                              ) THOMAS M. PARKER
SOUTH UNIVERSITY OF OHIO,                     )
LLC, et. al.,                                 )
                                              )
                        Defendants.           )

      ORDER GRANTING EMERGENCY MOTION OF MARK E. DOTTORE,
         RECEIVER OF DREAM CENTER ARGOSY UNIVERSITY OF
      CALIFORNIA, LLC, FOR AN ORDER AUTHORIZING THE SALE OF
        SUBSTANTIALLY ALL OF THE ASSETS OF WESTERN STATE
       COLLEGE OF LAW AT ARGOSY UNIVERSITY, FREE AND CLEAR
       OF LIENS, ENCUMBRANCES, CLAIMS AND OTHER INTERESTS
           AND FOR TRANSFER OF THE INTERESTS OF UNPAID
             LIENHOLDERS TO THE PROCEEDS OF THE SALE

            This matter having come before the Court on the Motion (the “Sale Motion”)

of Mark E. Dottore (the “Receiver”), Receiver of Dream Center Argosy University

of California, LLC (“DCAUC”), for an Order Authorizing the sale of substantially

all of the assets of Western State College of Law at Argosy University (“WSCL”),

free and clear of all mortgages, pledges, security interests, liens, encumbrances,

claims, charges and other interests of any kind or type whatsoever including any

lien or priority payment pursuant to 31 U.S.C. § 3713 (the “Interests”) and for the

transfer of the Interests of unpaid holders of Interests to the proceeds of the sale. In

the Sale Motion, the Receiver seeks the entry of an Order: (i) authorizing the sale of

all or substantially all of the assets (the “Assets”) of WSCL to Westcliff

Management Group d/b/a Westcliff University or its assignee (“Westcliff” or the


{00022501-2 }
  Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 53 of 70. PageID #: 10783



“Buyer”), consistent with the terms of an Asset Purchase Agreement between

Westcliff and the Receiver (the “APA”) dated July _____, 2019; (ii) determining and

directing that the sale of the Assets is c; and (iii) and transferring any unpaid

claims of holders of Interests and other interest holders in the Assets to the

proceeds of the sale; and (iv) granting such other and further relief as is warranted

in the circumstances.

            The Court having reviewed the Sale Motion, the Declaration of the Receiver,

and all other pleadings, motions, objections, and other responses (the “Written

Statements”) related thereto, and a hearing having been held before this Court on

July __, 2019 (the “Sale Hearing”), to consider the proposed sale (the “Sale”) of the

Assets pursuant to the terms and conditions of the APA, at which time all parties in

interest were afforded an opportunity to be heard and the Court having weighed

and considered the Written Statements and the oral comments made at the Sale

Hearing by the parties in interest:

            IT IS HEREBY FOUND AND DETERMINED THAT:

            A.    All capitalized terms not defined herein shall have the same meaning

                  as set forth in the Sale Motion and the APA;

            B.    The relief requested in this motion is governed by 28 U.S.C. §

                  3103(b)(1), FED. R. CIV. P. 66, Rule 66.1(c) and (d) of the Local Rules for

                  the United States District Court for the Northern District of Ohio (the

                  “Local Rules”), federal common law and the Receiver Order;

            C.    The Interim Receiver Order provides,



{00022501-2 }
                                                2
  Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 54 of 70. PageID #: 10784



                 2.n. The Receiver is authorized to negotiate and effect an
                 orderly sale, transfer, use or assignment of all or a portion
                 of any of the Property in or outside of the ordinary course
                 of business of the Receivership Entities and, for the
                 proceeds thereof, to pay the secured and unsecured
                 indebtedness of the Property, including the Real
                 Property . . . The Receiver is authorized to conduct such a
                 sale of the Property in any manner which he, in his good
                 faith and reasonable discretion, believes will maximize
                 the proceeds received from the sale.

            D.   The Amended Receiver Order provides that the Receiver’s authority to

                 negotiate and effect a sale of the assets is subject Paragraphs 13 and

                 14 of the Amended Receiver Order. Paragraph 13 affirms that the

                 regulatory authority of the United States may not be stayed or

                 constrained and Paragraph 14 affirms the validity of the Federal

                 Priority Statute, 31 U.S.C. § 3713.

            E.   Notice of the Sale Motion and the Sale was provided to hundreds of

                 persons, who the Receiver identified as having an interest in the sale

                 proceeding. Notice was served upon all parties to this lawsuit and

                 their lawyers, the federal, state and local taxing authorities, all

                 secured creditors, unsecured creditors that have demonstrated an

                 interest in the Assets, the Department of Justice, the Department of

                 Education, the California Bureau of Post-Secondary Education, the

                 California Attorney General, and all applicable regulatory and

                 accrediting agencies. The list of persons served through the Court is a

                 matter of record; the additional parties served is contained in a

                 certificate of service filed with the Court.


{00022501-2 }
                                               3
  Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 55 of 70. PageID #: 10785



            F.   Proper, timely, adequate and sufficient notice of the Sale Motion, the

                 Sale Hearing and the proposed Sale has been provided to all interested

                 parties.

            G.   Objections were filed by _________________________.

            H.   This Court has the authority to approve a Sale of the Assets free and

                 clear of all Interests (except for the USDE Required Amounts), and to

                 transfer all Interests whatever solely to the proceeds derived from the

                 respective sales of the Assets.

            I.   Liens reported against the Assets are as stated in the Sale Motion;

            J.   Westcliff has not assumed any liabilities of WSCL or the Receivership

                 Entities.

            K.   The USDE has an interest in the Assets in any amount that is

                 required to be paid prior to the change of ownership to Westcliff;

            L.   Those other holders of Interests who did not object to the Sale Motion

                 are deemed to have consented to the Sale. Those holders of Interests

                 who did object, if any, are adequately protected by having their

                 Interests, if any, attach to the proceeds of the Sale;

            M.   Prior to the appointment of the Receiver and pursuant to documents

                 relating to a transaction between, Studio Enterprise Manager, LLC

                 (“Studio”) and DCAUC among others, was provided a first right of

                 refusal to purchase WSCL which was terminated in the Second




{00022501-2 }
                                               4
  Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 56 of 70. PageID #: 10786



                 Settlement Agreement between the Receiver and Studio dated May 14,

                 2019 and approved by the Court on June 3, 2019 (Doc. 331).

            N.   Since his appointment in this case, the Receiver has marketed all of

                 the Assets in a manner that was designed to attract the maximum

                 number of individuals and groups with an interest in purchasing one

                 or multiple campuses. Further, this case has been the subject of

                 extensive press coverage. Through the press coverage and through

                 earlier efforts to sell the institution, the Receiver’s interest in a sale

                 transaction and its financial situation were widely known among

                 educators, educational institutions and investors in educational

                 institutions and in excess of twenty prospective buyers have contacted

                 the Receiver about the possibility of purchasing one or more campuses

                 of the Receivership Entities;

            O.   The APA submitted by Buyer is the highest, best and only offer

                 received for the Assets. It represents the highest in terms of money

                 offered for the Assets and also includes the opportunity to continue the

                 institution and honor the students’ wishes to complete their programs

                 of study. Further, the APA provides an opportunity for current

                 students to complete their programs, which will mitigate against the

                 potential for millions of dollars of closed school discharge claims by

                 current students against the Receivership Entities. The APA offers

                 WSCL’s creditors the most money and WSCL’s students an



{00022501-2 }
                                                 5
  Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 57 of 70. PageID #: 10787



                 uninterrupted education. Principals of Buyer will use their own

                 institutional licensure, accreditation and USDE approvals to operate

                 the school and have demonstrated postsecondary education experience

                 and knowledge and are more likely than other prospective purchasers

                 to be successful in obtaining approvals from regulatory authorities

                 which are required to complete the sale transaction. Buyer also seeks

                 to close at the earliest possible time and demonstrates the financial

                 wherewithal to do so. A Sale to Buyer is consistent with good business

                 judgment and is approved by this Court;

            P.   If the Assets are not sold to Buyer at this time, they will be

                 substantially devalued or the Sale will fail and WSCL will close. The

                 Assets are more valuable when sold as a “going concern,” that is, as an

                 educational institution. The Sale to Buyer will also benefit WSCL’s

                 students, faculty and the community as WSCL will remain open. In

                 order to sell the Assets as a continuing educational enterprise in good

                 standing, the Seller must complete its sale transaction immediately, as

                 it cannot continue to operate as an educational institution even for a

                 short time without financial assistance and is in danger of losing both

                 its accreditation and its ability to participate in federal student aid

                 programs;

            Q.   A reasonable opportunity to object or be heard with respect to the Sale

                 Motion and the relief requested herein has been afforded to all



{00022501-2 }
                                               6
  Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 58 of 70. PageID #: 10788



                 interested persons and entities, including but not limited to, all parties

                 and intervenors to this action, all secured lenders, all unsecured

                 creditors who have requested that notices be sent to them, Attorney

                 General of the State of California, all full time faculty members, all of

                 WSCL’s educational accrediting agencies, and other parties that the

                 Receiver believes would have an interest in the Sale or who have

                 requested that they be notified of any sale;

            R.   The Receiver has demonstrated that approval of the Sale Motion and

                 consummation of the Sale to the Buyer at this time is in the best

                 interests of WSCL, its creditors and its students. The Receiver has

                 advanced good and sufficient business justification supporting the Sale

                 of the Assets to the Buyer as set forth in the Sale Motion and at the

                 Sale Hearing, and it is a reasonable exercise of the Receiver’s business

                 judgment to consummate the Sale of the Assets on the terms and

                 conditions set forth in the APA, and to execute, deliver and perform its

                 obligations thereunder. Sound business judgment includes, but is not

                 limited to, the fact that (i) there is a risk of immediate and irreparable

                 loss of value of the Assets if the Sale is not consummated, (ii) there is

                 a substantial risk of loss of accreditation from the WASC Senior

                 College and University Commission (“WSCUC”) and American Bar

                 Association (“ABA”), loss of licensure by the California Bureau of

                 Private Postsecondary Education (“BPPE”), and loss of eligibility to



{00022501-2 }
                                               7
  Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 59 of 70. PageID #: 10789



                 participate in federal student aid programs (iii) WSCL cannot continue

                 as an educational institution for even a short time without financial

                 assistance, (iv) if WSCL ceases to operate as an educational

                 institution, its students will be unable to complete their programs of

                 study, resulting in potentially millions of dollars of closed school

                 discharge claims by current students against the Receivership

                 Entities, and (v) the consummation of the transaction contemplated

                 under the APA presents the best opportunity to realize the value of the

                 Assets to avoid further decline and devaluation thereof; (vi) the Sale is

                 at arm’s length; and (vii) the Receiver has exercised reasonable

                 diligence and good faith judgment;

            S.   The consideration to be paid by the Buyer for the Assets constitutes

                 adequate and fair value for the Assets and the terms and conditions of

                 the APA are fair and reasonable;

            T.   The Receiver is authorized and directed to negotiate, execute and

                 deliver all documents necessary to consummate the Sale with the

                 Buyer on the same general terms and conditions as the APA with such

                 changes as the Receiver, in his sole discretion, deems necessary or

                 desirable, and is further authorized to execute other ancillary

                 agreements and other documents to sell the Assets and to complete the

                 Sale of the Assets without further order of this Court free and clear of

                 all Interests whatsoever (except for the USDE Required Amounts), as



{00022501-2 }
                                               8
  Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 60 of 70. PageID #: 10790



                 long as the terms and conditions of the APA and other documents are

                 not materially worse, in the aggregate, to WSCL, or materially worse

                 with respect to the interests of individual secured creditors, than the

                 terms and conditions contained in the APA;

            U.   DCAUC has good title to the Assets, and accordingly the sale of such

                 Assets to the Buyer will be a legal, valid and effective Sale of the

                 Assets;

            V.   The terms and conditions of the APA were negotiated, proposed and

                 entered into in good faith, from arm’s length bargaining positions by

                 the Receiver and the Buyer and constitute the highest or otherwise

                 best offer for the Assets after a period in which third parties had ample

                 opportunity to seek information and enter into discussions or

                 negotiations with the Receiver concerning a sale of the Assets. The

                 Buyer is entitled to the protections of a good faith purchaser with

                 respect to the Sale approved hereby;

            W.   The APA is conditioned upon several events, which include (i) all of the

                 terms and conditions of the sale must be approved by the Court

                 through an Order of Sale (as defined in the APA) and the Order of Sale

                 must be final and not appealable; and (ii) the Sale must be free and

                 clear of all Interests whatsoever (except for the USDE Required

                 Amounts); and (iii) obtaining all necessary Pre-Closing Educational

                 Consents (as defined in the APA). The Buyer will not consummate the



{00022501-2 }
                                               9
  Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 61 of 70. PageID #: 10791



                 transactions contemplated in the APA, thus adversely affecting WSCL,

                 its creditors and its students, if the Sale of the Assets to the Buyer is

                 not free and clear of Interests whatsoever, or if the Buyer would, or in

                 the future could, be liable for any of the Interests of any kind or type

                 whatsoever (except for the USDE Required Amounts);

            X.   The Receiver does not have any interest in Buyer or any party

                 affiliated with Buyer;

            Y.   The Sale was non-collusive, fair and reasonable and conducted in good

                 faith.

NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED

THAT:

            1.   The Sale of the Assets is approved and authorized on terms consistent

with those in the APA which is attached to the Sale Motion and made a part hereof;

            2.   Any objections to the Sale Motion or the relief requested therein that

have not been withdrawn, waived or settled, and all reservations of rights included

therein, are overruled on the merits;

            3.   The APA is hereby approved and the Receiver is hereby authorized and

empowered to fully perform under and consummate the Sale as contemplated under

the APA on the same general terms and conditions as the APA. To the extent that

changes are needed to consummate the Sale as contemplated under the APA, the

Receiver, in his sole discretion, and without further order of this Court, is

authorized to execute such additional instruments and documents that may be



{00022501-2 }
                                              10
  Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 62 of 70. PageID #: 10792



reasonably necessary or desirable to implement the APA and to take all further

actions as may reasonably be requested by the Buyer for the purpose of selling,

assigning, transferring, granting, conveying and conferring to the Buyer, or

reducing to the Buyer’s possession, any or all of the Assets free and clear of all

Interests;

            4.   As of the Closing of the Sale of the Assets (as defined in the APA), the

sale of the Assets to the Buyer will be a legal, valid, enforceable, and effective sale

of the Assets, and will vest the Buyer with all right, title, and interest in the Assets

free and clear of all Interests of any kind or type whatsoever (except for the USDE

Required Amounts) and all pre-Closing liabilities incurred or accrued by Argosy or

WSCL, other than the Assumed Liabilities, shall be for the account of Argosy and

attach to the proceeds of the Sale of the Assets, and Buyer shall have no liability

therefor;

            5.   Subject to Buyer’s funding obligations, all persons and entities holding

or asserting any Interests arising under or out of, in connection with, or in any way

relating to WSCL, the Receivership Entities, the Assets, the operation of WSCL’s

businesses prior to Closing or the transfer of the Assets to the Buyer, are hereby

forever barred, estopped and permanently enjoined from asserting such Interests

against the Buyer or any of the Assets. All persons and entities are hereby forever

prohibited and enjoined from taking any action that would adversely affect or

interfere with the ability of the Receiver to transfer the Assets to the Buyer in

accordance with the terms of the APA and this Order;



{00022501-2 }
                                             11
  Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 63 of 70. PageID #: 10793



            6.    The Buyer is not, shall not be, nor be deemed to be, a successor to

WSCL, the Receiver or the Receivership Entities by reason of any theory of law or

equity and the Buyer shall not assume or in any way be responsible for any liability,

obligation, commitment or responsibility of WSCL, the Receiver or the Receivership

Entities, or any debts, liabilities, responsibilities or commitments in any way

relating to the Assets, or WSCL’s, the Receiver’s or the Receivership Entities’ use of

the Assets prior to Closing;

            7.    All persons and entities holding liens or interests, including the

Secured Claimants, are hereby barred from asserting such liens or interests against

the Buyer, its successors or assigns, or the Assets;

            8.    Effective upon Closing, all persons in possession of any of the Assets

shall deliver such Assets to the Buyer at its request. All holders of Interests on any

of the Assets are hereby directed to prepare and file promptly after the Closing,

releases of such encumbrances reasonably satisfactory to the Receiver and the

Buyer;

            9.    Proper, timely, adequate and sufficient notice of the proposed Sale has

been provided by the Receiver to all relevant parties, and no other or further notice

is required;

            10.   The foregoing notwithstanding, the provision of this Order authorizing

the Sale of the Assets free and clear of all Interests whatsoever (except for the

USDE Required Amounts) shall be self-executing, and notwithstanding the failure

of the Receiver, the Buyer or any other party to execute, file or obtain releases,



{00022501-2 }
                                               12
  Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 64 of 70. PageID #: 10794



discharges, termination statements, assignments, consents or other instruments to

effectuate, consummate and/or implement the provisions hereof or the contemplated

APA with respect to the Sale of the Assets, all liens, claims, encumbrances and

interests on such Assets shall be deemed released and shall attach to the proceeds

of the Sale (except for the USDE Required Amounts);

            11.   This Order shall be binding upon and govern the acts of all entities,

including without limitation, all filing agents, filing officers, title agents, title

companies, recorders of mortgages, recorders of deeds, registrars of deeds,

administrative agencies, governmental departments, secretaries of state, federal,

state and local officials, and all other persons or entities who may be required by

operation of law, the duties of their office or contract to accept, file, register or

otherwise record or release any documents or instruments, or who may be required

to report to or insure title or state of title in or to any of the Assets, and each of the

foregoing persons and entities is hereby directed to accept for filing any and all of

the documents and instruments necessary and appropriate to consummate the

transactions contemplated by the APA;

            12.   From and after entry of this Order, neither WSCL nor any creditor or

other party in interest shall take or cause to be taken any action that would

interfere with the sale of the Assets to the Buyer in accordance with the terms of

this Order;

            13.   From and after entry of this Order, no creditor or other party in

interest shall assert any claims or take any legal or other actions relating to the



{00022501-2 }
                                              13
  Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 65 of 70. PageID #: 10795



Assets to be sold to Buyer, before the Closing of the Sale against Buyer, its

principals or the Assets;

            14.   The Receiver is authorized to execute such other documents as are

necessary or desirable to implement this Order;

            15.   The agreements entered into in November 2015 between Education

Management Corporation and 39 state attorneys general and the District of

Columbia do not apply to WSCL or the Assets following Closing;

            16.   This Court shall retain jurisdiction (i) to enforce and implement the

terms and provisions of the contemplated APA and all amendments thereto, any

waivers and consents thereunder and any other agreements executed in connection

therewith, (ii) to resolve any disputes arising under or related to the APA, except as

otherwise provided therein, and (iii) to interpret, implement and enforce the

provisions of this Order.

            17.   The Objection of _______________ (the “XXX Objection”) filed by

________________ (“XXX”) is hereby resolved as follows:

            18.   Pursuant to Fed. R. Civ.R. 54(B), this Order is a final Order and there

is no just reason for delay.




{00022501-2 }
                                              14
  Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 66 of 70. PageID #: 10796



            IT IS SO ORDERED.


Date:



                                     MAGISTRATE JUDGE THOMAS M.
                                     PARKER



                                     JUDGE DAN AARON POLSTER




Respectfully submitted,

/s/ Mary K. Whitmer
Mary K. Whitmer (0018213)
James W. Ehrman (0011006)
Robert M. Stefancin (0047184)
WHITMER & EHRMAN LLC
2344 Canal Road, Suite 401
Cleveland, Ohio 44113-2535
Telephone: (216) 771-5056
Email: mkw@weadvocate.net

Attorney for Mark E. Dottore, Receiver




{00022501-2 }
                                         15
 Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 67 of 70. PageID #: 10797



                                        EXHIBIT D

                                     Required Consents

Pre-Closing Educational Consents

U.S. Department of Education

WASC Senior College and University Commission

Council of the Section of Legal Education and Admissions to the Bar of the American Bar
Association

California Bureau for Private Postsecondary Education

Distance Education Accrediting Commission



Post-Closing Educational Consents

U.S. Department of Education

Student and Exchange Visitor Program (SEVP) in the Student and Exchange Visitor Information
System (SEVIS)




DM1\9558039.21
 Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 68 of 70. PageID #: 10798



                                  EXHIBIT E

                               License Agreement

                                  See attached.




DM1\9558039.21
 Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 69 of 70. PageID #: 10799



                 INTELLECTUAL PROPERTY LICENSE AGREEMENT

       This Intellectual Property License Agreement (the "Agreement"), made as of [_______],
2019 (the "Effective Date"), by and between Westcliff Management Group, a California
corporation, d/b/a Westcliff University ("Licensee"), and Dream Center Argosy University of
California, LLC, a California limited liability company, by and through Mark E. Dottore,
Receiver ("Licensor"), appointed by the United States District Court for the Northern District of
Ohio, Eastern Division (the "Court"). All capitalized terms used herein that are not otherwise
defined shall have the meaning ascribed to it in the Purchase Agreement.

       WHEREAS, Licensor and Licensee are parties to that certain Asset Purchase Agreement
dated as of July 23, 2019 (the "Purchase Agreement")

       WHEREAS, Licensor is the owner of the Argosy Curriculum;

        WHEREAS, Licensee wishes to obtain a license to the Argosy Curriculum and Licensor is
willing to grant such a license; and

       WHEREAS, Pursuant to that certain the Appointment Order entered on January 18, 2019,
by the Court in Case No. 1:19-cv-145, Mark E. Dottore ("Receiver") was appointed receiver of
Licensor and its direct subsidiaries.

        NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants, and conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be legally bound, the
parties hereto agree as follows:

1.     Grant. Licensor hereby grants to Licensee a non-exclusive, fully paid-up, unrestricted,
       perpetual, irrevocable, worldwide right and license, to use, reproduce, distribute, perform,
       display, prepare derivative works of, make, have made, modify, sell, import, and export,
       without restrictions, the Argosy Curriculum. No royalty or license fee shall be due by
       Licensee to Licensor for the license granted herein.

2.     Sublicense and Assignment. This Agreement may be freely sublicensed, assigned, or
       transferred by the Licensee to any third party without the prior written consent of the
       Licensor.

3.     Miscellaneous. This Agreement shall be interpreted in accordance with the laws of the
       State of Ohio, without giving effect to any choice of law or conflict of law rules or
       provisions. This Agreement shall be binding upon and inure to the benefit of all parties
       and their respective heirs, legal representatives, executors, administrators, successors, and
       permitted assigns. If any portion of this Agreement is terminated or adjudged to be void
       or unenforceable, that portion shall be severed and the remainder of its provisions shall
       continue and shall be effective and enforceable. The waiver by either party of a breach of
       or a default under any provision of this Agreement, shall not be effective unless in
       writing and shall not be construed as a waiver of any subsequent breach of or default
       under the same or any other provision of this Agreement, nor shall any delay or omission
       on the part of either party to exercise or avail itself of any right or remedy that it has or
 Case: 1:19-cv-00145-DAP Doc #: 398-1 Filed: 07/24/19 70 of 70. PageID #: 10800



      may have hereunder operate as a waiver of any right or remedy. No change or
      modification of this Agreement shall be valid unless the same is in writing and signed by
      all parties. This Agreement does not create any joint venture/collaboration, partnership,
      principal-agent relationship, or any other relationship between the Parties hereto. This
      Agreement contains the entire and only agreement between the parties and supersedes all
      pre-existing agreements between them respecting its subject matter. Any representation,
      promise or condition in connection with such subject matter which is not incorporated in
      this Agreement shall not be binding upon either party. A copy, facsimile, or electronic
      copy of a signature shall have the same force and effect as an original signature. This
      Agreement may be executed in one or more counterparts, each of which shall be an
      original, but, which together shall constitute a single document.

       IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly authorized,
executed, and delivered as of the Effective Date.

WESTCLIFF MANAGEMENT GROUP                        Dream Center Argosy University of
D/B/A WESTCLIFF UNIVERSITY                        California, LLC



      (Signature)                                        (Signature)

                                                  By: Mark E. Dottore, solely in his
                                                  capacity as Receiver for Dream Center
                                                  Argosy University of California, LLC
                                                  pursuant to that certain Order Appointing
                                                  Receiver entered on January 18, 2019, by
By: Anthony M. Lee, Ed.D., M.B.A                  the United States District Court for the
                                                  Northern District of Ohio, Eastern
Its: President and CEO                            Division




                                              2
